







CREDIT AGREEMENT
Dated as of June 27, 2016
among
ACADIA REALTY LIMITED PARTNERSHIP,
as the Borrower,
and
ACADIA REALTY TRUST
and
CERTAIN SUBSIDIARIES OF
ACADIA REALTY LIMITED PARTNERSHIP
FROM TIME TO TIME PARTY HERETO,
as Guarantors
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
L/C Issuer and as a Lender,
PNC BANK, NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as a Joint Lead Arranger and Sole Bookrunner
and


PNC CAPITAL MARKETS LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers











--------------------------------------------------------------------------------





TABLE OF CONTENTS


Section    Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    39

1.03
Accounting Terms    40

1.04
Rounding    41

1.05
Times of Day; Rates    41

1.06
Letter of Credit Amounts    41

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
41

2.01
Committed Loans    41

2.02
Borrowings, Conversions and Continuations of Committed Loans    42

2.03
Letters of Credit    44

2.04
Swing Line Loans    52

2.05
Prepayments    55

2.06
Termination or Reduction of Commitments    56

2.07
Repayment of Loans    57

2.08
Interest    57

2.09
Fees    58

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    58

2.11
Evidence of Debt    59

2.12
Payments Generally; Administrative Agent’s Clawback    60

2.13
Sharing of Payments by Lenders    61

2.14
Extension of Maturity Date in respect of Revolving Credit Facility    62

2.15
Increase in Facilities    63

2.16
Cash Collateral    66

2.17
Defaulting Lenders    67

2.18
Inclusion of Additional Properties in Borrowing Base Amount; Removal of
Properties from Borrowing Base Amount    69

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
71

3.01
Taxes    71

3.02
Illegality    76

3.03
Inability to Determine Rates    77

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    77

3.05
Compensation for Losses    79

3.06
Mitigation Obligations; Replacement of Lenders    79

3.07
Survival    80

Article IV. CONDITIONS PRECEDENT TO Credit Extensions
80

4.01
Conditions of Effectiveness    80

4.02
Conditions to all Credit Extensions    83

Article V. REPRESENTATIONS AND WARRANTIES
83

5.01
Existence, Qualification and Power    83

5.02
Authorization; No Contravention    84

5.03
Governmental Authorization; Other Consents    84

5.04
Binding Effect    84

5.05
Financial Statements; No Material Adverse Effect    84

5.06
Litigation    85

5.07
No Default    85

5.08
Ownership of Property    85

5.09
Environmental Compliance    85

5.10
Insurance    85

5.11
Taxes    86

5.12
ERISA Compliance    86






--------------------------------------------------------------------------------





5.13
Subsidiaries; Equity Interests    87

5.14
Margin Regulations; Investment Company Act    87

5.15
Disclosure    87

5.16
Compliance with Laws    87

5.17
Taxpayer Identification Number    88

5.18
Intellectual Property; Licenses, Etc.    88

5.19
OFAC    88

5.20
Solvency    88

5.21
REIT Status; Stock Exchange Listing    88

5.22
Subsidiary Guarantors    88

5.23
Anti-Corruption Laws; Anti-Money Laundering Laws    88

5.24
EEA Financial Institution    89

Article VI. AFFIRMATIVE COVENANTS
89

6.01
Financial Statements    89

6.02
Certificates; Other Information    90

6.03
Notices    92

6.04
Payment of Obligations    92

6.05
Preservation of Existence, Etc.    93

6.06
Maintenance of Properties    93

6.07
Maintenance of Insurance    93

6.08
Compliance with Laws    93

6.09
Books and Records    93

6.10
Inspection Rights    94

6.11
Use of Proceeds    94

6.12
Additional Guarantors    94

6.13
Compliance with Environmental Laws    95

6.14
Further Assurances    95

6.15
Maintenance of REIT Status; Stock Exchange Listing    95

6.16
Material Contracts    95

6.17
Preparation of Environmental Reports    96

6.18
Minimum Amount and Occupancy of Unencumbered Properties    96

6.19
Compliance with Terms of Leases    96

Article VII. NEGATIVE COVENANTS
97

7.01
Liens    97

7.02
Investments    97

7.03
Indebtedness    98

7.04
Fundamental Changes    98

7.05
Dispositions    99

7.06
Restricted Payments    100

7.07
Change in Nature of Business    100

7.08
Transactions with Affiliates    100

7.09
Burdensome Agreements    101

7.10
Use of Proceeds    101

7.11
Financial Covenants    101

7.12
Accounting Changes    102

7.13
Amendments of Organization Documents    102

7.14
Sanctions    102

7.15
Subsidiaries of REIT    102

7.16
Anti-Corruption Laws; Anti-Money Laundering Laws    102

Article VIII. EVENTS OF DEFAULT AND REMEDIES
103

8.01
Events of Default    103

8.02
Remedies Upon Event of Default    105

8.03
Application of Funds    106

Article IX. ADMINISTRATIVE AGENT
106

9.01
Appointment and Authority    106






--------------------------------------------------------------------------------





9.02
Rights as a Lender    107

9.03
Exculpatory Provisions    107

9.04
Reliance by Administrative Agent    108

9.05
Delegation of Duties    108

9.06
Resignation of Administrative Agent    109

9.07
Non-Reliance on Administrative Agent and Other Lenders    110

9.08
No Other Duties, Etc.    110

9.09
Administrative Agent May File Proofs of Claim    111

9.10
Guaranty Matters    111

Article X. CONTINUING GUARANTY
112

10.01
Guaranty    112

10.02
Rights of Lenders    113

10.03
Certain Waivers    113

10.04
Obligations Independent    113

10.05
Subrogation    113

10.06
Termination; Reinstatement    114

10.07
Subordination    114

10.08
Stay of Acceleration    114

10.09
Condition of the Borrower    114

10.10
Limitations on Enforcement    115

10.11
Contribution    115

Article XI. MISCELLANEOUS
116

11.01
Amendments, Etc.    116

11.02
Notices; Effectiveness; Electronic Communication    118

11.03
No Waiver; Cumulative Remedies; Enforcement    120

11.04
Expenses; Indemnity; Damage Waiver    121

11.05
Payments Set Aside    123

11.06
Successors and Assigns    123

11.07
Treatment of Certain Information; Confidentiality    128

11.08
Right of Setoff    129

11.09
Interest Rate Limitation    130

11.10
Counterparts; Integration; Effectiveness    130

11.11
Survival of Representations and Warranties    130

11.12
Severability    131

11.13
Replacement of Lenders    131

11.14
Governing Law; Jurisdiction; Etc.    132

11.15
Waiver of Jury Trial    133

11.16
No Advisory or Fiduciary Responsibility    133

11.17
Electronic Execution of Assignments and Certain Other Documents    134

11.18
USA PATRIOT Act    134

11.19
Authorized Persons and Authorized Signers    134

11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    134



SCHEDULES
1.01(A)    Excluded Debt Properties
1.01(B)    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.05    Supplement to Interim Financial Statements
5.13
Subsidiaries; Jurisdiction of Incorporation/Organization and Principal
    Place of Business

11.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Revolving Credit Note
C-2    Term Note





--------------------------------------------------------------------------------





D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Availability Certificate
G    Joinder Agreement
H    U.S. Tax Compliance Certificates
I    Solvency Certificate
J    Borrower’s Instruction Certificate
K    Borrower Remittance Instructions







--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of June 27, 2016,
among ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Borrower”), ACADIA REALTY TRUST, a Maryland real estate investment trust (the
“REIT”) and certain subsidiaries of the Borrower from time to time party hereto,
as Guarantors, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower has requested that the Lenders provide the Borrower with a
revolving credit facility and a term loan facility on the terms and conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree, effective on and as of the Closing Date, and hereby
further covenant and agree as follows:
Article I.
DEFINITIONS AND ACCOUNTING TERMS



1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:


“Act” has the meaning specified in Section 11.18.
“Adjusted EBITDA” means, as of any date of determination, (i) EBITDA for the
then most recently ended fiscal quarter minus (ii) the aggregate Annual Capital
Expenditure Adjustment for all Properties owned by one or more members of the
Consolidated Group, provided that with respect to any Non-Wholly Owned
Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of the
aggregate Annual Capital Expenditure Adjustment attributable to Properties owned
by such Non-Wholly Owned Consolidated Subsidiary shall be included in the
calculation of Adjusted EBITDA, minus (iii) the Consolidated Group Pro Rata
Share of the aggregate Annual Capital Expenditure Adjustment for all Properties
owned by one or more Unconsolidated Affiliates.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, in no event shall any Arranger, the Administrative Agent,
any Co-Documentation Agent or any Lender, in their capacities as such, be deemed
to be an affiliate of the Borrower.
“Aggregate Deficit Amount” has the meaning specified in Section 10.11.
“Aggregate Excess Amount” has the meaning specified in Section 10.11.
“Agreement” means this Credit Agreement.
“Annual Capital Expenditure Adjustment” means, for any Property, an amount equal
to the product of (i) $0.20 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of such Property.
“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Usage for such day in the following pricing grid:





--------------------------------------------------------------------------------





Usage
Applicable Fee Rate
≤ 50%
0.25%
> 50%
0.15%

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments made in accordance with the terms of this
Agreement. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable.
“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leveraged-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS, in its capacities as a joint lead arranger and sole
bookrunner and Wells Fargo Securities, LLC and PNC Capital Markets LLC, in their
respective capacities as joint lead arrangers, in each case, for the credit
facilities provided under this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT for the fiscal year ended December 31, 2015, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT, including the notes thereto.





--------------------------------------------------------------------------------





“Authorized Person” means any representative of the Borrower duly designated by
the Borrower in accordance with the Borrower’s Instruction Certificate,
authorized to bind the Borrower in providing draw requests and requesting
disbursements of Loan proceeds.
“Authorized Signer” means any representative of the Borrower duly designated by
the Borrower in accordance with the Borrower’s Instruction Certificate,
authorized to bind the Borrower and to act for the Borrower for all purposes in
connection with the Loan, including providing draw requests and requesting
disbursements of Loan proceeds, obtaining information pertaining to the Loan,
requesting any action under the Loan Documents, providing any certificates, and
appointing and changing any Authorized Persons.
“Availability” means, at any time, (a) the Borrowing Base Amount at such time
minus (b) the outstanding amount of Total Unsecured Indebtedness (including the
Total Outstandings) at such time.
“Availability Certificate” means a certificate executed by a Responsible Officer
of the Borrower, substantially in the form of Exhibit F (or another form
acceptable to the Administrative Agent), setting forth the calculation of
Availability, in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of Availability in connection with the
preparation of any Availability Certificate shall originally be made by the
Borrower and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in consultation
with the Borrower, any such calculation (x) to reflect any discrepancies in any
of the components of the amounts set forth therein with any information received
by the Administrative Agent and (y) to the extent the Administrative Agent
determines that such calculation contains errors or is not otherwise in
accordance with this Agreement.
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Facility pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Remittance Instructions” means, the Borrower’s remittance instructions
provided in the form attached hereto as Exhibit K. The Administrative Agent is
authorized to follow the instructions in any Borrower Remittance Instructions
delivered to the Administrative Agent until five (5) Business Days following
receipt of a new Borrower





--------------------------------------------------------------------------------





Remittance Instructions accompanied by evidence, reasonably satisfactory to the
Administrative Agent, of the authority of the Person executing such new Borrower
Remittance Instructions.
“Borrower’s Instruction Certificate” means a certificate provided by or on
behalf of the Borrower in the form attached hereto as Exhibit J, designating
certain Authorized Persons and Authorized Signers as set forth therein.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base Amount” means, at any time, (a) the sum of the Capped Values for
each Unencumbered Property at such time, multiplied by (b) sixty percent (60%);
provided, that if at any time (i) any single Unencumbered Property accounts for
more than 20% of the aggregate Net Operating Income of all Unencumbered
Properties at such time, the Net Operating Income attributable to such
Unencumbered Property in excess of such 20% threshold shall be excluded from the
calculation of Borrowing Base Amount at such time or (ii) the aggregate Net
Operating Income of Unencumbered Properties subject to Eligible Ground Leases
exceeds 10% of the aggregate Net Operating Income of all Unencumbered Properties
at such time, the Net Operating Income attributable to such Unencumbered
Property in excess of such 10% threshold shall be excluded from the calculation
of Borrowing Base Amount at such time.
“Borrowing Base Release Transaction” has the meaning specified in Section
2.18(c).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalization Rate” means six and one-half percent (6.50%).
“Capped Value” means, at any time with respect to any Unencumbered Property, an
amount equal to (i) the product of (x) the Net Operating Income from such
Unencumbered Property for the then most recently ended fiscal quarter,
multiplied by (y) four, divided by (ii) the Capitalization Rate.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means:
(a)    United States dollars (including such dollars as are held as overnight
bank deposits and demand deposits with banks);
(b)    marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of acquisition thereof;
(c)    marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;
(d)    commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A‑2 from
S&P or at least P‑2 from Moody’s;
(e)    time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within one year from the date of acquisition thereof or overnight bank
deposits, in each case, issued by any bank organized under the laws of the
United States of America or any State thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $1,000,000,000; and





--------------------------------------------------------------------------------





(f)    investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D issued by the FRB) or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the REIT entitled to vote
for members of the board of directors or equivalent governing body of the REIT
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the REIT cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;
(c)the passage of thirty days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the REIT,
or control over the equity securities of the REIT entitled to vote for members
of the board of directors or equivalent governing body of the REIT on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities; or
(d)(i) the REIT shall cease to be the sole general partner of the Borrower or
shall cease to own, directly, (x) 100% of the general partnership interests of
the Borrower and (y) Equity Interests of the Borrower representing at least 90%
of the total economic interests of the Equity Interests of the Borrower, in each
case free and clear of all Liens (other than Permitted Equity Encumbrances) or
(ii) any holder of a limited partnership interest in the Borrower is provided
with or obtains voting rights with respect to such limited partnership interest
that are more expansive in any respect than the voting rights afforded to
limited partners of the Borrower under the Organization Documents of the
Borrower in effect on the Closing Date.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.





--------------------------------------------------------------------------------





“Co-Documentation Agents” means, collectively, PNC Bank, National Association
and Wells Fargo Bank, National Association, in their respective capacities as
Co-Documentation Agents under the credit facility provided under this Agreement.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Commitment Increase Amendment” has the meaning specified in Section 2.15(f).
“Committed Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as
the context may require.
“Committed Loan” means a Term Loan or a Revolving Credit Loan, as the context
may require.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate or any Non-Wholly Owned Consolidated Subsidiary, the percentage
interest held by the REIT and its Wholly Owned Subsidiaries, in the aggregate,
in such Person determined by calculating the percentage of Equity Interests of
such Person owned by the REIT and its Wholly Owned Subsidiaries.
“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.
“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the REIT’s non-credit enhanced, senior unsecured long term debt
as in effect on such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility
(determined





--------------------------------------------------------------------------------





using the highest pricing level applied in the then applicable Pricing Grid),
plus (iii) 2.80% per annum; provided, however, that (x) with respect to a Base
Rate Loan, the Default Rate shall be an interest rate equal to (i) the Base
Rate, plus (ii) the Applicable Rate for Base Rate Loans for the Facility under
which such Loan was made (determined using the highest pricing level applied in
the then applicable Pricing Grid), plus (iii) 2.80% per annum and (y) with
respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate
equal to (i) the Eurodollar Rate, plus (ii) the Applicable Rate for Eurodollar
Rate Loans for the Facility under which such Loan was made (determined using the
highest pricing level applied in the then applicable Pricing Grid), plus (iii)
2.80% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate then applicable to Letter of Credit Fees, plus
2.80% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or amounts payable pursuant to Section 11.04(c)) within three
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Direct Owner” means, as to any Property that is owned by or ground leased to a
Subsidiary of the Borrower, the Subsidiary of the Borrower that directly owns or
ground leases such Property.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding, without duplication,
(i) any non-recurring or extraordinary gains and losses for such period,
(ii) any income or gain and any loss in each case resulting from the early
extinguishment of indebtedness during





--------------------------------------------------------------------------------





such period and (iii) any net income or gain or any loss resulting from a Swap
Contract (including by virtue of a termination thereof) during such period, plus
(b) an amount which, in the determination of Net Income for such period pursuant
to clause (a) above, has been deducted for or in connection with: (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense per GAAP), (ii) income taxes,
(iii) depreciation and amortization, all as determined in accordance with GAAP
for such period and (iv) adjustments as a result of the straight lining of
rents, plus (c) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates;
provided that with respect to any Non-Wholly Owned Consolidated Subsidiary, only
the Consolidated Group Pro Rata Share of the foregoing items and components
attributable to the Consolidated Group’s interests in such Non-Wholly Owned
Consolidated Subsidiary for such period shall be included in the calculation of
EBITDA.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Ground Lease” means a ground lease that on the date of determination
(a) has a minimum remaining term of thirty (30) years, including extension
options controlled exclusively by the tenant, (b) permits the Loan Party party
thereto to grant a Lien thereon to secure the Obligations without the consent of
any Person (other than any consent that has been obtained), (c) no default has
occurred and is continuing, and no terminating event has occurred by any Loan
Party or Subsidiary thereof, thereunder, (d) is not encumbered by any Liens,
negative pledges and/or encumbrances, (e) no party thereto is subject to a
proceeding under any Debtor Relief Law and (f) is otherwise reasonably
acceptable to the Administrative Agent.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.





--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“ESA” has the meaning specified in Section 6.17.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied to the applicable Interest Period as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Debt” means any and all Non-Recourse Indebtedness secured solely by
one of the Properties listed on Schedule 1.01(A) and/or the Equity Interests of
the Subsidiary of the Borrower that owns such Property.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the





--------------------------------------------------------------------------------





jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of November 25, 2013, among the Borrower, the REIT, certain
subsidiaries of the Borrower, the lenders party thereto and Bank of America, as
administrative agent, swing line lender and letter of credit issuer thereunder
as in effect on the Closing Date.
“Existing Letter of Credit” means a “Letter of Credit” issued pursuant to the
terms of, and as defined in, the Existing Credit Agreement and outstanding on
the Closing Date and described on Schedule 1.01(B).
“Existing Maturity Date” has the meaning specified in Section 2.14(a).
“Extension Notice” has the meaning specified in Section 2.14(a).
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“Facility Fee” has the meaning specified in Section 2.09(a)(ii).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated May 27, 2016, among the Borrower,
the Administrative Agent and MLPFS.
“First Maturity Date Extension” has the meaning specified in Section 2.14(a).
“Fixed Charges” means, with respect to the Consolidated Group, as of any date of
determination, an amount equal to the sum, without duplication, of (i) Interest
Expense for the most recently ended fiscal quarter, (ii) scheduled payments of
principal on Total Indebtedness made or required be made during the most
recently ended fiscal quarter (excluding any balloon payments payable on
maturity of any such Total Indebtedness), (iii) the amount of dividends or
distributions paid or required to be paid by any member of the Consolidated
Group to any Person that is not a member of the Consolidated Group during the
most recently ended fiscal quarter in respect of its preferred Equity Interests
and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates.
For the avoidance of doubt, with respect to any Non-Wholly Owned Consolidated
Subsidiary, only the Consolidated Group Pro Rata Share of the foregoing items
and components attributable to the Consolidated Group’s interests in such
Non-Wholly Owned Consolidated Subsidiary shall be included in the calculation of
Fixed Charges.
“Foreign Lender” means a Lender that is not a U.S. Person.





--------------------------------------------------------------------------------





“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the REIT containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (i) the REIT and (ii) each Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages hereto and each
other Subsidiary of the Borrower that becomes a guarantor of the Obligations in
accordance with Section 6.12, in each case, to the extent such Subsidiary is not
released from its guarantee of the Obligations by the Administrative Agent in
accordance with the provisions of this Agreement.





--------------------------------------------------------------------------------





“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning specified in Section 2.15(a).
“Incremental Commitments” means Incremental Revolving Commitments and/or
Incremental Term Commitments.
“Incremental Revolving Commitment” has the meaning specified in Section 2.15(a).
“Incremental Term Commitment” has the meaning specified in Section 2.15(a).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)capital leases, Synthetic Lease Obligations, Synthetic Debt and Off-Balance
Sheet Arrangements;
(f)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(g)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and
(h)all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the Indebtedness of the Consolidated Group
shall include, with respect to the foregoing items and components thereof
attributable to Indebtedness of Non-Wholly Owned Consolidated Subsidiaries, only
the Consolidated Group Pro Rata Share thereof, (c) the Indebtedness of the
Consolidated Group shall include the Consolidated Group Pro Rata Share of the
foregoing items and components thereof attributable to Indebtedness of
Unconsolidated Affiliates, (d) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date and (e) the amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).





--------------------------------------------------------------------------------





“Indirect Owner” means, as to any Property owned by or ground leased to a
Subsidiary of the Borrower, each other Subsidiary of the Borrower that owns a
direct or indirect interest in the Direct Owner of such Property.


“Information” has the meaning specified in Section 11.07.
“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period (including the Consolidated
Group Pro Rata Share of total interest expense attributable to the Consolidated
Group’s ownership interests in Unconsolidated Affiliates and, for the avoidance
of doubt, capitalized interest); provided that with respect to any Non-Wholly
Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of the
total interest expense of such Non-Wholly Owned Consolidated Subsidiary for such
period shall be included in Interest Expense.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is six months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Credit Rating” means receipt of a Debt Rating of Baa3 or
better from Moody’s or BBB- or better from S&P.
“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the REIT has obtained an Investment Grade Credit Rating
and (ii) the Borrower has delivered to the Administrative Agent a certificate
executed by a Responsible Officer of the Borrower (i) certifying that an
Investment Grade Credit Rating has been obtained by the REIT and is in effect
(which certification shall also set forth the Debt Rating(s) received, if any,
from each Ratings Agency as of such date) and (ii) notifying the Administrative
Agent that the Borrower has irrevocably elected to have the Ratings-Based
Applicable Rate apply to the pricing of the Facilities.





--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $60,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.





--------------------------------------------------------------------------------





“Leverage-Based Applicable Rate” means the applicable percentages per annum set
forth below determined by reference to the ratio of Total Indebtedness to Total
Asset Value as set forth in the most recent Compliance Certificate received by
the Administrative Agent and the Lenders pursuant to Section 6.02(b):
Applicable Rate
Pricing Level
Ratio of Total Indebtedness to Total Asset Value
Revolving Credit Facility
Term Facility
Eurodollar Rate (and Letters of Credit)
Base Rate
Eurodollar Rate
Base Rate
I
< 45%
1.40%
0.40%
1.30%
0.30%
II
≥ 45% but < 50%
1.55%
0.55%
1.45%
0.45%
III
≥ 50% but < 55%
1.70%
0.70%
1.60%
0.60%
IV
≥ 55%
2.00%
1.00%
1.90%
0.90%

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the ratio of Total Indebtedness to Total Asset Value shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, negative pledge, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, and the Fee Letter.
“Loan Parties” means, collectively, the Borrower and the Guarantors.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means any acquisition or series of acquisitions by a
member of the Consolidated Group in which the aggregate purchase price of all
assets (including any Equity Interests) acquired pursuant thereto exceeds ten
percent (10%) of the Total Asset Value as of the last day of the then most
recently ended fiscal quarter of the REIT for which financial statements are
publicly available.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the REIT or the
Borrower and its Subsidiaries taken as a whole; (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or of the ability of the Loan Parties taken as a whole to perform their
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.





--------------------------------------------------------------------------------





“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or that is otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) June 27, 2020 and (ii) if maturity is extended pursuant to
Section 2.14, such extended maturity date as determined pursuant to such Section
and (b) with respect to the Term Facility, June 27, 2021; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.
“Maturity Date Extension” has the meaning specified in Section 2.14(a).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgageability Amount” means, as of any date, an imputed annual amount of
principal and interest that would be due on a loan the outstanding principal
amount of which is on such date equal to the Total Unsecured Indebtedness
assuming such loan was a fully amortizing loan with equal monthly payments of
principal and interest over a period of thirty years at a per annum interest
rate equal to the greatest of (i) the weighted average interest rate applicable
to such Total Unsecured Indebtedness on such date, (ii) two and one half percent
(2.50%) in excess of the then most-recently published annual yield to maturity
of the U.S. Treasury Constant Maturity Series with a ten (10) year maturity, as
such yield is reported on such date in the “Federal Reserve Statistical Release
H.15 - Selected Interest Rates”, or any successor publication, published by the
FRB in effect on the date of calculation and (iii) 6.50%.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means, with respect to any issuance or sale by the REIT of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the REIT in connection with such issuance or sale, less
(ii) underwriting discounts and commissions, and other reasonable out-of-pocket
expenses, incurred by the REIT in connection with such issuance or sale, other
than any such amounts paid or payable to an Affiliate of the REIT.
“Net Income” means, for any period, the sum, without duplication, of (i) the net
income (or loss) of the REIT and its Wholly Owned Subsidiaries for such period
and (ii) the aggregate amount of cash actually distributed by Non-Wholly Owned
Subsidiaries and Unconsolidated Affiliates during such period to the REIT or its
Wholly Owned Subsidiary as a dividend or other distribution; provided, however,
that Net Income shall exclude (a) extraordinary gains and extraordinary losses
for such period and (b) the net income of any Wholly Owned Subsidiary of the
REIT during such period to the extent that the declaration or payment of
dividends or similar distributions by such Wholly Owned Subsidiary of such
income is not permitted by operation of the terms of its Organization Documents
or any agreement, instrument or Law applicable to such Wholly Owned Subsidiary
during such period, except that the REIT’s equity in any net loss of any such
Wholly Owned Subsidiary for such period shall be included in determining Net
Income, and (and in the case of a dividend or other distribution to a Wholly
Owned Subsidiary of the REIT, such Wholly Owned Subsidiary is not precluded from
further distributing such amount to the REIT as described in clause (b) of this
proviso).
“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues from the operation of such
Property during such period from tenants in occupancy and paying rent, minus





--------------------------------------------------------------------------------





(b) the sum of all expenses and other proper charges incurred in connection with
the operation of such Property during such period (including management fees
(which deduction for management fees shall be an amount equal to the greater of
(x) three percent (3.00%) of the aggregate base rent and percentage rent due and
payable with respect to such Property during such period and (y) the aggregate
amount of any actual management, advisory or similar fees paid during such
period) and accruals for real estate taxes and insurance, but excluding debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP. For the avoidance of doubt, the components of Net Operating Income with
respect to Properties that are owned by any Person for less than one fiscal
quarter will be included in calculating Net Operating Income as if such
Properties were owned by such Person for the then most recently ended fiscal
quarter.
“New Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel pursuant to
which an Eligible Assignee becomes a Lender.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders or the Required Term
Lenders or Required Revolving Lenders, as applicable.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, (b) if such Person is a
Single Asset Entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
Single Asset Holding Company, any Indebtedness (“Holdco Indebtedness”) of such
Single Asset Holding Company resulting from a Guarantee of, or Lien securing,
Indebtedness of a Single Asset Entity that is a Subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to the Equity Interests held by
such Single Asset Holding Company in such Single Asset Entity or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and cash and other assets of nominal value incidental to the
ownership of such Single Asset Entity.
“Non-Wholly Owned Consolidated Subsidiary” means a Consolidated Subsidiary of
the REIT that is not a Wholly Owned Subsidiary of the REIT.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which a Non-Wholly Owned Subsidiary or an
Unconsolidated Affiliate is a party, under which any member of the Consolidated
Group has:
(a)    any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;
(b)    a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;





--------------------------------------------------------------------------------





(c)    any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the REIT’s stock and classified in stockholders’ equity in the REIT’s
statement of financial position, as described in FASB ASC 815-10-15-74; or
(d)    any obligation, including a contingent obligation, arising out of a
variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, any member of the
Consolidated Group, where such entity provides financing, liquidity, market risk
or credit risk support to, or engages in leasing, hedging or research and
development services with, any member of the Consolidated Group.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Owner” means, as to any Property, the Direct Owner of such Property or any
Indirect Owner of such Direct Owner.
“Pari Passu Obligations” means Unsecured Indebtedness of any Loan Party
(exclusive of the Obligations) owing to a Person that is not a member of the
Consolidated Group or an Affiliate thereof.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.





--------------------------------------------------------------------------------





“Permitted Equity Encumbrances” means
(a)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(b)    Liens imposed by law for taxes, assessments, governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04; and
(c)    Permitted Pari Passu Provisions.
“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of a Loan Party or any of its
Subsidiaries to make Restricted Payments or transfer property to the Borrower or
any Guarantor which limitations, taken as a whole, are substantially the same as
or less restrictive than those contained in this Agreement, (b) limitations on
the creation of any Lien on any assets of a Loan Party that, taken as a whole,
are substantially the same as or less restrictive than those contained in this
Agreement or (c) any requirement that Pari Passu Obligations be secured on an
“equal and ratable basis” to the extent that the Obligations are secured.
“Permitted Property Encumbrances” means:
(a)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations which are not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted (which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien), if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;
(c)    easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(d)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(e)    the rights of tenants under leases and subleases entered into in the
ordinary course of business; provided that (i) such leases and subleases contain
market terms and conditions (excluding rent), (ii) such rights of tenants
constituting Liens do not secure any Indebtedness and (iii) such leases and
subleases do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of business of
the applicable Person;
(f)    rights of lessors under Eligible Ground Leases; and
(g)    Permitted Pari Passu Provisions.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate”.
“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(x).
“Property” means any real property assets owned or leased or acquired by one or
more of the Borrower and its Subsidiaries.





--------------------------------------------------------------------------------





“Public Lender” has the meaning specified in Section 6.02.
“Rating Agency” means any of S&P or Moody’s.
“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:
Applicable Rate
Pricing Level
Debt Ratings (Moody’s/S&P)
Revolving Credit Facility
Term Facility
Eurodollar Rate (and Letters of Credit)
Base Rate
Facility Fee
Eurodollar Rate
Base Rate
I
≥ A- / A3
0.850%
0.000%
0.125%
0.900%
0.000%
II
BBB+ / Baa
0.900%
0.000%
0.150%
0.950%
0.000%
III
BBB / Baa2
1.000%
0.000%
0.200%
1.100%
0.100%
IV
BBB- / Baa3
1.200%
0.200%
0.250%
1.350%
0.350%
V
< BBB- / Baa3
1.550%
0.550%
0.300%
1.750%
0.750%

If at any time the REIT has two (2) Debt Ratings, and such Debt Ratings are not
equivalent, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P), the Ratings-Based Applicable
Rate shall be the rate per annum that would be applicable if the higher of the
Debt Ratings were used; and (B) if the difference between such Debt Ratings is
two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P) or more, the
Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the rating that is one higher than the lower of the applicable
Debt Ratings were used.
Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Rating(s) specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date”. Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the REIT to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recourse Indebtedness” means Indebtedness for borrowed money (other than
Indebtedness under the Loan Documents) in respect of which recourse for payment
is to any Loan Party, excluding any Indebtedness in which recourse for payment
to any Loan Party is limited solely for fraud, misrepresentation, misapplication
of cash, waste, failure to pay taxes, environmental claims and liabilities and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financings of real estate.
“Register” has the meaning specified in Section 11.06(c).
“REIT” has the meaning specified in the introductory paragraph hereto.
“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Payment” has the meaning specified in Section 10.11.





--------------------------------------------------------------------------------





“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, two or more Lenders
having at least 66-2/3% of the sum of (a) the Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) the
aggregate unused Commitments; provided that the unused Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided further that, the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer,
as the case may be, in making such determination.
“Required Revolving Lenders” means, as of any date of determination, two or more
Revolving Credit Lenders having at least 66-2/3% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders; provided further that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Required Term Lenders” means, as of any date of determination, two or more Term
Lenders having at least 66-2/3% of the Term Facility on such date; provided that
the portion of the Term Facility held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.
“Responsible Officer” means (a) in the case of any Loan Party that has one or
more officers, (i) the chief executive officer, president, chief financial
officer, treasurer, chief accounting officer or controller of the applicable
Loan Party designated as an “Authorized Signer” in Section I of the Borrower’s
Instruction Certificate or for whom the Administrative Agent has received an
incumbency certificate, (ii) solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of the applicable Loan Party and (iii) solely for purposes of notices given
pursuant to Article II, any officer or employee of the applicable Loan Party
designated as an “Authorized Person” in Section II of the Borrower’s Instruction
Certificate or for whom the Administrative Agent has received an incumbency
certificate, and (b) in the case of any Loan Party that does not have any
officers, (i) the chief executive officer, president, chief financial officer,
treasurer, chief accounting officer or controller of the general partner,
manager, managing member or member, as applicable, of such Loan Party designated
as an “Authorized Signer” in Section I of the Borrower’s Instruction Certificate
or for whom the Administrative Agent has received an incumbency certificate,
(ii) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the general partner,
manager, managing member or member, as applicable, of such Loan Party and (iii)
solely for purposes of notices given pursuant to Article II, any officer or
employee of the general partner, manager, managing member or member, as
applicable, of such Loan Party designated as an “Authorized Person” in Section
II of the Borrower’s Instruction Certificate or for whom the Administrative
Agent has received an incumbency certificate. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party (or general partner, manager,
managing member or member, as applicable, of such Loan Party) and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).





--------------------------------------------------------------------------------





“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption or New
Lender Joinder Agreement pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. On the
Closing Date, the Revolving Credit Facility is $150,000,000.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender, substantially in the form of Exhibit
C-1.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Maturity Date Extension” has the meaning specified in Section 2.14(a).
“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien on any asset (including without limitation
any Equity Interest) owned or held by any Person or any Subsidiary thereof;
provided that a negative pledge shall not, in and of itself, cause any
Indebtedness to be considered to be Secured Indebtedness.
“Secured Recourse Indebtedness” means, with respect to any Person, Recourse
Indebtedness of such Person that is secured by a Lien.
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases pursuant to an Eligible Ground Lease a single real property
and/or cash and other assets of nominal value incidental to such Person’s
ownership of such real property; (b) is engaged only in the business of owning,
developing and/or leasing such real property; and (c) receives substantially all
of its gross revenues from such real property. In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entities, such Person shall also be
deemed to be a Single Asset Entity for purposes of this Agreement (such an
entity, a “Single Asset Holding Company”).
“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.





--------------------------------------------------------------------------------





“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or the chief accounting officer of the REIT, substantially in the form
of Exhibit I.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the REIT.
“Subsidiary Guarantors” means, collectively, all of the Guarantors other than
the REIT.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.





--------------------------------------------------------------------------------





“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) total equity of the Consolidated Group, minus (b) all
intangible assets of the Consolidated Group, plus (c) all accumulated
depreciation of the Consolidated Group, in each case on a consolidated basis
determined in accordance with GAAP; provided that with respect to any Non-Wholly
Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of the
foregoing items and components attributable to the Consolidated Group’s
interests in such Non-Wholly Owned Consolidated Subsidiary shall be included in
the calculation of Tangible Net Worth.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).
“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.01(b) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 under the caption “Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Term Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Lenders’ Term Commitments at such time and (b) at
any time after the Closing Date, the aggregate amount of Term Loans of all Term
Lenders outstanding at such time. On the Closing Date, the Term Facility is
$150,000,000.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds a Term Loan at such time.
“Term Loan” means an advance made by a Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.
“Threshold Amount” means $10,000,000.
“Total Asset Value” means, with respect to the Consolidated Group as at any date
of determination, without duplication, the sum of the following: (a) an amount
equal to (1) Net Operating Income from all Properties owned by the Consolidated
Group for the then most recently ended fiscal quarter, minus Net Operating
Income attributable to all such Properties that were sold or otherwise disposed
of during the then most recently ended fiscal quarter, multiplied by four,
divided by (2) the Capitalization Rate, plus (b) the aggregate acquisition cost
of all owned Properties acquired by the Consolidated Group during the then most
recently ended period of four fiscal quarters, plus (c) fee income generated by
the Consolidated Group from (i) asset and property management fees, (ii)
development fees, (iii) construction fees and (iv) leasing fees for the then
most recently ended fiscal quarter, multiplied by four, then multiplied by five,
provided that if at any time the amount under this clause (c) exceeds 15% of
Total Asset Value at such time, such excess fee income shall be excluded from
the calculation of Total Asset Value at such time, plus (d) the aggregate book
value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group on
such date, plus (e) the Consolidated Group Pro Rata Share of the foregoing items
and components attributable to the Consolidated Group’s interests in
Unconsolidated Affiliates on such date, plus (f) all Unrestricted Cash existing





--------------------------------------------------------------------------------





on such date; provided that with respect to any Non-Wholly Owned Consolidated
Subsidiary, only the Consolidated Group Pro Rata Share of clauses (a) through
(d) attributable to the Consolidated Group’s interests in such Non-Wholly Owned
Consolidated Subsidiary shall be included in the calculation of Total Asset
Value.
“Total Credit Exposure” means, as to any Lender at any time, the Applicable
Percentage of the Term Facility, the unused Revolving Credit Commitment and
Revolving Credit Exposure of such Lender at such time.
“Total Indebtedness” means, as at any date of determination, the aggregate
amount of all Indebtedness of the Consolidated Group on such date determined on
a consolidated basis; provided that with respect to any Non-Wholly Owned
Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of
Indebtedness attributable to the Consolidated Group’s interests in such
Non-Wholly Owned Consolidated Subsidiary shall be included in the calculation of
Total Indebtedness.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Secured Indebtedness” means, as at any date of determination, the
aggregate amount of all Secured Indebtedness of the Consolidated Group on such
date determined on a consolidated basis; provided that with respect to any
Non-Wholly Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata
Share of Secured Indebtedness attributable to the Consolidated Group’s interests
in such Non-Wholly Owned Consolidated Subsidiary shall be included in the
calculation of Total Secured Indebtedness.
“Total Unsecured Indebtedness” means, as at any date of determination, the
aggregate amount of all Unsecured Indebtedness of the Consolidated Group on such
date determined on a consolidated basis; provided that with respect to any
Non-Wholly Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata
Share of Unsecured Indebtedness attributable to the Consolidated Group’s
interests in such Non-Wholly Owned Consolidated Subsidiary shall be included in
the calculation of Total Unsecured Indebtedness.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“Unconsolidated Affiliate” means, at any date, an Affiliate of the REIT whose
financial results are not required to be consolidated with the financial results
of the REIT in accordance with GAAP.
“Unencumbered Asset Value” means, at any time for the Consolidated Group,
without duplication, the sum of the following: (a) Unencumbered NOI divided by
the Capitalization Rate, plus (b) the aggregate acquisition cost of all
Unencumbered Properties acquired during the then most recently ended period of
four fiscal quarters; provided that with respect to any Non-Wholly Owned
Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of such
acquisition cost attributable to the Consolidated Group’s interests in such
Non-Wholly Owned Consolidated Subsidiary shall be included in the calculation of
Unencumbered Asset Value.
“Unencumbered NOI” means, at any time for the Consolidated Group, the sum of the
Net Operating Income of all Unencumbered Properties for the then most recently
ended fiscal quarter multiplied by four, minus Net Operating Income attributable
to Unencumbered Properties that were Disposed of by the Consolidated Group
during the then most recently ended fiscal quarter multiplied by four, minus the
aggregate Annual Capital Expenditure Adjustment with respect to all Unencumbered
Properties; provided that with respect to any Non-Wholly Owned Consolidated
Subsidiary, only the Consolidated Group Pro Rata Share of the foregoing items
and components attributable to the Consolidated Group’s interests in such
Non-Wholly Owned Consolidated Subsidiary shall be included in the calculation of
Unencumbered NOI. For the avoidance of doubt, the Net Operating Income of
Unencumbered Properties that are owned by the Consolidated Group for less than
one fiscal quarter will be included in calculating Unencumbered NOI as if such
Properties were owned by the Consolidated Group for the then most recently ended
fiscal quarter.
“Unencumbered Property” means any Property that meets each of the following
criteria:
(a)    such Property is either (i) a retail facility or (ii) a mixed-use
facility with respect to which at least 75% of gross income is generated by the
retail component of such facility;
(b)    such Property is located in the United States of America;





--------------------------------------------------------------------------------





(c)    such Property is Wholly-Owned in fee simple directly by, or is ground
leased pursuant to an Eligible Ground Lease directly to, a Subsidiary Guarantor;
(d)    each Owner of such Property is a Wholly Owned Subsidiary of the Borrower
that is a Subsidiary Guarantor;
(e)    each Owner of such Property is organized in a state within the United
States of America;
(f)    none of the Equity Interests of any Owner of such Property are subject to
any Liens (including, without limitation, any restriction contained in the
organizational documents of any such Subsidiary that limits the ability to
create a Lien thereon as security for indebtedness) other than Permitted Equity
Encumbrances;
(g)    such Property (and the income therefrom and proceeds thereof) is not
subject to any negative pledge and/or other encumbrance or restriction on the
ability of any Owner of such Property to Dispose of, pledge, transfer or
otherwise encumber such Property or any income therefrom or proceeds thereof
(other than Permitted Property Encumbrances) and is not subject to any ground
lease (other than an Eligible Ground Lease);
(h)    such Property is free of all title, survey and other defects that would
interfere with the use of such property for its intended purpose in any material
respect;
(i)    such Property is free of Hazardous Materials except as would not
materially affect the value of such Property;
(j)    the occupancy rate with respect to such Property is at least 75%;
(k)    no Owner of such Property is a borrower or guarantor of, or otherwise
obligated in respect of, any Indebtedness other than Indebtedness under the Loan
Documents and Unsecured Indebtedness; and
(l)    no Owner of such Property is subject to any proceedings under any Debtor
Relief Law.


“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the REIT and its Wholly Owned Subsidiaries at such time that
are not subject to any pledge, Lien or control agreement (excluding statutory
Liens in favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) the sum of (i) $7,500,000, (ii) amounts included in the
foregoing clause (a) that are held by a Person other than the REIT or a Wholly
Owned Subsidiary as a deposit or security for Contractual Obligations and (iii)
the Total Unsecured Indebtedness at such time.
“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness, including Indebtedness under the
Loan Documents.
“Unused Fee” has the meaning specified in Section 2.09(a)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Usage” means, with respect to any day, the ratio (expressed as a percentage) of
(a) the sum of (i) the Outstanding Amount of Revolving Credit Loans on such day
and (ii) the Outstanding Amount of L/C Obligations on such day to (b) the
Revolving Credit Commitments in effect on such day. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Revolving Credit Commitments for purposes of determining
“Usage”.
“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.
“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.





--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of any member of the
Consolidated Group shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.







--------------------------------------------------------------------------------





(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the REIT and its Subsidiaries or to the
determination of any amount for the REIT and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the REIT is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.


1.04    Rounding
Any financial ratios required to be maintained by one or more Loan Parties
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.06    Letter of Credit Amounts
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
Article II.
     THE COMMITMENTS AND CREDIT EXTENSIONS



2.01    Committed Loans
 
(a)Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) Availability shall be greater than or equal to $0, and (ii) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Lender’s Revolving Credit Commitment. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.


(b)The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment;
provided, however, that after giving effect to the Term Borrowing, Availability
shall be greater than or equal to $0. The Term Borrowing shall consist of Term
Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Facility. Amounts borrowed under
this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Committed Loans
  
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the





--------------------------------------------------------------------------------





Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two or three months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Term Borrowing or a Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the Term Borrowing, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower in the Borrower Remittance Instructions;
provided, however, that if, on the date the Committed Loan Notice with respect
to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than seven Interest Periods in effect
with respect to Committed Loans.
(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.





--------------------------------------------------------------------------------







2.03    Letters of Credit


(a)    The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) Availability shall be greater than or equal to $0, (y) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued by the L/C Issuer pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit, if the expiry date of
the requested Letter of Credit would occur more than twelve months after the
date of issuance, unless the Administrative Agent and the L/C Issuer have
approved such expiry date; provided that in no event will any Letter of Credit
have an expiry date that is later than the first anniversary of the Maturity
Date for the Revolving Credit Facility.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;
(D)the Letter of Credit is to be denominated in a currency other than Dollars;
or
(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(vi)The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.





--------------------------------------------------------------------------------





(a)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(iv)    If the expiry date of any Letter of Credit would occur after the
Maturity Date for the Revolving Credit Facility, the Borrower hereby agrees that
it will at least thirty (30) days prior to such Maturity Date (or, in the case
of a Letter of Credit issued on or after thirty (30) days prior to the Maturity
Date for the Revolving Credit Facility, on the date of such issuance) Cash
Collateralize such Letter of Credit in an amount equal to 105% of the L/C
Obligations arising or expected to arise in connection with such Letter of
Credit.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.





--------------------------------------------------------------------------------







(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.


(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.


(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including





--------------------------------------------------------------------------------





pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP;
(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the





--------------------------------------------------------------------------------





Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to Section
2.17, with its Applicable Revolving Credit Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate for the Revolving Credit Facility times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date of such
Letter of Credit and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate for the Revolving
Credit Facility during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
for the Revolving Credit Facility separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
expiry date of such Letter of Credit and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04    Swing Line Loans







--------------------------------------------------------------------------------





(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) Availability shall be greater than or
equal to $0, and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, (y) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds in
accordance with the Borrower Remittance Instructions.
    
(c)    Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Revolving Credit Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 3:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Credit Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.





--------------------------------------------------------------------------------





(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.
(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(v)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(vi)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments


(a)    Optional Prepayments.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (A) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Committed
Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000; and (C) any prepayment of Base Rate Committed
Loans





--------------------------------------------------------------------------------





shall be in a minimum principal amount of $500,000, or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.17, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages in respect of the relevant Facilities.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b)    Mandatory Prepayments.
(i)    If for any reason (x) Availability is at any time less than $0 or (y)
Total Revolving Credit Outstandings exceed the Revolving Credit Facility then in
effect, the Borrower shall immediately (I) prepay Loans (including Swing Line
Loans and L/C Borrowings) and/or (II) Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) and /or (III) prepay other Unsecured
Indebtedness in an aggregate amount necessary to cause Availability to be
greater than or equal to $0 and Total Revolving Credit Outstandings to equal or
be less than the Revolving Credit Facility then in effect, as the case may be;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Revolving Credit Loans and Swing Line Loans the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility then in effect.
(ii)    Prepayments made pursuant to this Section 2.05(b)(i), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, third, shall be used
to Cash Collateralize the remaining L/C Obligations, and fourth, shall be
applied ratably to the Term Facility. Upon a drawing under any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders,
as applicable.


2.06    Termination or Reduction of Commitments
  
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, or from time to time permanently reduce
the Revolving Credit Facility; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, (x) Availability would be less than $0 or (y)
the Total Revolving Credit Outstandings would exceed the Revolving Credit
Facility, and (iv) if, after giving effect to any reduction of the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit Facility, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the Revolving Credit Facility. Any reduction of the
Revolving Credit Facility shall be applied to the Revolving Credit Commitment of
each Revolving Credit Lender according to its Applicable Revolving Credit
Percentage. All fees accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.
(b)    Mandatory. The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing after giving
effect thereto.





--------------------------------------------------------------------------------







2.07    Repayment of Loans


(a)    The Borrower shall repay to the Revolving Credit Lenders on the Maturity
Date of the Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five Business Days after such Loan is made and (ii) the Maturity
Date of the Revolving Credit Facility.
(c)    The Borrower shall repay to the Term Lenders on the Maturity Date of the
Term Facility the aggregate principal amount of all Term Loans outstanding on
such date.


2.08    Interest
.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Committed Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.
(b)    (i)    While any Event of Default exists under Section 8.01(a)(i) or
Section 8.01(f), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees


In addition to certain fees described in subsections (h) and (i) of Section 2.03
and in Sections 2.14(b)(v) and 2.15(e):
(a)    Revolving Credit Facility Fees. The Borrower shall pay to the
Administrative Agent, for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage,
(vii)prior to the Investment Grade Pricing Effective Date, an unused line fee
(the “Unused Fee”) equal to the Applicable Fee Rate times the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (x) the
Outstanding Amount of Revolving Credit Loans and (y) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.17; and
(viii)at all times on and after the Investment Grade Pricing Effective Date, a
facility fee (the “Facility Fee”) equal to the “Facility Fee” component of the
Applicable Rate times the actual daily amount of the Revolving Credit Facility
(or, if the Revolving Credit Commitments have terminated, the Total Revolving
Credit Outstandings)


For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Revolving Credit Facility for
purposes of determining the Unused Fee. Accrued Unused Fees pursuant to clause
(i) above and Facility Fees pursuant to clause (ii) above shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Unused Fee and Facility Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate or the “Facility Fee”





--------------------------------------------------------------------------------





component of the Applicable Rate, as applicable, during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate or the
“Facility Fee” component of the Applicable Rate, as the case may be, separately
for each period during such quarter that such Applicable Fee Rate or “Facility
Fee” component of the Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay to MLPFS and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which such Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which such
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the REIT or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the ratio of
Total Indebtedness to Total Asset Value as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the ratio of
Total Indebtedness to Total Asset Value would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article
VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Facilities and the repayment of all other Obligations
hereunder.


2.11    Evidence of Debt
  
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and





--------------------------------------------------------------------------------





records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.





--------------------------------------------------------------------------------





(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them in respect of the Facilities, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Extension of Maturity Date in respect of Revolving Credit Facility


(a)    Request for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Maturity Date then in effect
hereunder for the Revolving Credit Facility (the “Existing Maturity Date”),
request that the Revolving Credit Lenders extend the Maturity Date for the
Revolving Credit Facility for an additional six (6) month period from such
Existing Maturity Date (the “First Maturity Date Extension”), and (if so
extended) for an additional six (6) month period to the fifth anniversary of the
Closing Date (the “Second Maturity Date Extension” and





--------------------------------------------------------------------------------





together with the First Maturity Date Extension, each a “Maturity Date
Extension”). The Administrative Agent shall distribute any such Extension Notice
to the Revolving Credit Lenders promptly following its receipt thereof.


(b)    Conditions Precedent to Effectiveness of each Maturity Date Extension. As
conditions precedent to the effectiveness of each Maturity Date Extension, each
of the following requirements shall be satisfied:
(i)    The Administrative Agent shall have received an Extension Notice within
the period required under subsection (a) above;
(ii)    On the date of such Extension Notice and both immediately before and
immediately after giving effect to such Maturity Date Extension, no Default or
Event of Default shall have occurred and be continuing;
(ix)The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Revolving Credit Lenders based on their Applicable Revolving
Credit Percentages as of the applicable Existing Maturity Date, an extension fee
in an amount equal to 0.075% of the Revolving Credit Facility in effect on such
Existing Maturity Date, it being agreed that such fee shall be fully earned when
paid and shall not be refundable for any reason;
(x)The Administrative Agent shall have received a certificate of each Loan Party
dated as of the applicable Existing Maturity Date signed by a Responsible
Officer of such Loan Party certifying that, before and after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the Existing Maturity Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (y) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (z) for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists; and
(xi)The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of the Guaranty, executed by the Loan Parties party
thereto.


2.15    Increase in Facilities
  
(a)    Request for Increase. The Borrower may by written notice to the
Administrative Agent request, from time to time, to increase the aggregate
principal amount of the Facilities to an amount not exceeding $450,000,000 by
increasing the existing Revolving Credit Commitments (each, an “Incremental
Revolving Commitment”) and/or by establishing one or more new term loan
commitments (each, an “Incremental Term Commitment”); provided that (i) any such
request for an increase shall be in a minimum amount of $50,000,000 (provided
that such amount may be less than $50,000,000 if such amount represents all
remaining availability under the aggregate limit in respect of the Facilities
set forth above) and (ii) the Borrower may make a maximum of three such
requests. Each notice from the Borrower pursuant to this Section 2.15 shall
specify (i) the date on which the Borrower proposes that the Incremental
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent (the “Notice Period”) and (ii) the identity of each Lender and each other
Eligible Assignee to whom the Borrower proposes any portion of such Incremental
Commitments be allocated and the amount of Incremental Revolving Commitment
and/or Incremental Term Commitment being requested from each such Lender and
Eligible Assignee; provided that any existing Lender approached to provide all
or a portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment and any Lender not responding
within the Notice Period shall be deemed to have declined to provide such
Incremental Commitment. The Administrative Agent and the Borrower shall
thereafter determine the effective date (each an “Increase Effective Date”) and
the final allocation of such Incremental Commitments among the Lenders and
Eligible Assignees.


(b)    Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:
(i)    the Borrower shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (x) certifying and





--------------------------------------------------------------------------------





attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (y) in the case of the Borrower, certifying that, before and
after giving effect to such Incremental Commitments and the Credit Extensions,
if any to be made on such Increase Effective Date (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that (1) such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, (2) any representation or warranty that is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects as of such date after giving effect to
such qualification and (3) for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists;
(ii)    the Borrower shall have delivered any Notes requested by the Lenders to
reflect such Incremental Commitments;
(iii)    the Administrative Agent shall have received documentation from each
Person providing an Incremental Commitment evidencing its Incremental Commitment
and its obligations under this Agreement in form and substance reasonably
acceptable to the Administrative Agent, including, without limitation a New
Lender Joinder Agreement, subject in each case to any requisite consents
required under Section 11.06;
(iv)    the Borrower shall have paid to MLPFS the fee required to be paid
pursuant to the Fee Letter in connection with such Incremental Commitments;
(v)    the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.15(d);
(vi)    if requested by the Administrative Agent or any Lender or other Eligible
Assignee participating in the Incremental Commitments, the Administrative Agent
shall have received a favorable opinion of counsel (which counsel shall be
reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such customary matters concerning
the Incremental Commitments as the Administrative Agent may reasonably request;
and
(vii)    the Borrower shall have delivered or caused to be delivered such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent, any of the Lenders or other Eligible Assignees providing the Incremental
Commitments or, in the case of Incremental Revolving Commitments, the L/C Issuer
or the Swing Line Lender, reasonably may require.


(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to the Incremental Commitments shall be as follows:
(i)    the terms and provisions of the Incremental Term Loans shall be identical
to the then existing Term Loans (it being understood that Incremental Term Loans
may be a part of the Term Facility) except such Incremental Term Loans may have
such maturity date as the Borrower, the Administrative Agent and the Lenders and
Eligible Assignees making such Incremental Term Loans may agree;
(ii)    the terms and provisions of the Incremental Revolving Commitments and
the Revolving Credit Loans made pursuant thereto shall be identical and pursuant
to the exact same documentation applicable to the existing Revolving Credit
Commitments and Revolving Credit Loans;


(d)    Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, if any Revolving Credit Loans are outstanding on such Increase
Effective Date, then, subject to the satisfaction of the foregoing terms and
conditions and the conditions set forth in Section 4.02, each Revolving Credit
Lender and other Eligible Assignee that is providing such Incremental Revolving
Commitments shall make a Revolving Credit Loan, the proceeds of which will be
used to prepay the Revolving Credit Loans of the existing Revolving Credit
Lenders immediately prior to such Increase Effective Date, so that, after giving
effect thereto, the Revolving Credit Loans outstanding are held by the Revolving
Credit Lenders pro rata based on their Revolving Credit Commitments after giving
effect to such increase. If there is a new borrowing of Revolving Credit Loans
on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.01(a).


(e)    Making of Incremental Term Loans. On any Increase Effective Date on which
Incremental Term Commitments are effective, subject to the satisfaction of the
foregoing terms and conditions and the conditions set forth in Section 4.02,
each Lender and Eligible Assignee that has agreed to provide an Incremental Term
Commitment shall make an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Commitment.





--------------------------------------------------------------------------------





(f)    Amendments. If any amendment to this Agreement is required to give effect
to any addition of Incremental Commitments or Loan made pursuant thereto in
accordance with this Section 2.15, then such amendment shall be effective if
executed by the Loan Parties, each Lender providing such Incremental Commitments
and the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”).
(g)    Equal and Ratable Benefit. The Loans and Incremental Commitments
established pursuant to this paragraph shall constitute Loans, Commitments and
Obligations under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.


2.16    Cash Collateral
  
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


2.17    Defaulting Lenders


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:





--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders” and Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)Each Defaulting Lender that is a Revolving Credit Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.
(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 11.20,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender





--------------------------------------------------------------------------------





arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, and,
with respect to any Defaulting Lender that is a Revolving Credit Lender, the
Swing Line Lender and the L/C Issuer, agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


2.18    Inclusion of Additional Properties in Borrowing Base Amount; Removal of
Properties from Borrowing Base Amount


(a)    Requirements for Properties to be Included in the Borrowing Base Amount.
Properties may be added to the calculation of the Borrowing Base Amount on any
Business Day prior to the later of the Maturity Date for the Revolving Credit
Facility and the Maturity Date for the Term Facility; provided that prior to any
Property being included in the calculation of the Borrowing Base Amount (and, in
the case of the requirements set forth in clauses (ii), (iii) and (v) below, at
all times that such Property is included in the calculation of the Borrowing
Base Amount as provided in Section 2.18(b)), each of the following requirements
shall have been satisfied with respect to such Property:
(i)    At least three Business Days (or such shorter period of time as agreed to
by the Administrative Agent in writing) prior to the inclusion of such Property
in the calculation of the Borrowing Base Amount, the Borrower shall have
provided the Administrative Agent with a written request for such Property to be
included in the calculation of the Borrowing Base Amount, which request shall be
accompanied by (w) reasonably detailed property diligence materials consistent
with such diligence materials provided by the Borrower with respect to the
Unencumbered Properties included on the Closing Date with respect to such
Property, (x) a description of such Property, (y) a list of each Owner of such
Property (each such Owner being referred to hereinafter as a “Proposed
Unencumbered Subsidiary”) and (z) such additional documents and information as
reasonably requested by the Administrative Agent;
(ii)    Such Property meets each of the criteria set forth in the definition of
“Unencumbered Property” applicable to Unencumbered Properties;
(iii)    Each Proposed Unencumbered Subsidiary with respect to such Property
meets each of the of the criteria set forth in the definition of “Unencumbered
Property” applicable to Direct Owners or Indirect Owners, as applicable;
(iv)    The Administrative Agent shall have received an Availability Certificate
from the Borrower showing that Availability, after giving effect to the
inclusion of such Property in the calculation of the Borrowing Base Amount, is
greater than or equal to $0;
(v)    After giving effect to the inclusion of such Property in the calculation
of the Borrowing Base Amount, the Borrower shall be in compliance with
Section 6.18; and
(vi)    The Administrative Agent shall have received such evidence that the
requirements of clauses (ii), (iii) and (v) above have been satisfied, as well
as such additional information regarding such Property, as may be reasonably
requested by the Administrative Agent (on behalf of itself or any Lender).
(b)    Removal of Properties from the Borrowing Base Amount for Failure to
Satisfy Unencumbered Property Criteria. If at any time any Property included in
the calculation of the Borrowing Base Amount no longer satisfies all of the
criteria set forth in the definition of Unencumbered Property, then (i) such
Property shall automatically be removed





--------------------------------------------------------------------------------





from the calculation of the Borrowing Base Amount and (ii) the REIT shall,
within two (2) Business Days after becoming aware that such Property is no
longer an Unencumbered Property, provide the Administrative Agent and the
Lenders with written notice thereof, together with (x) an Availability
Certificate setting forth the calculation of Availability (giving effect to the
removal of such Property from the Borrowing Base Amount) and (y) such
information regarding such Property as reasonably requested by the
Administrative Agent (on behalf of itself or any Lender). If, after giving
effect to any such removal of the applicable Property from the calculation of
the Borrowing Base Amount, Availability is less than $0, the Borrower shall
immediately prepay Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount necessary to
cause Availability to be greater than or equal to $0 in the manner specified in
Section 2.05(b).
(c)    Removal of Properties Included in the Borrowing Base Amount. The Borrower
may remove a Property from the calculation of the Borrowing Base Amount
(including, without limitation, in connection with a Disposition of such
Property) (each such transaction being referred to herein as a “Borrowing Base
Release Transaction”) upon the completion of the following conditions precedent
to the satisfaction of the Administrative Agent:
(i)    The Borrower shall have delivered to the Administrative Agent and the
Lenders written notice of their desire to consummate such Borrowing Base Release
Transaction on or prior to the date that is three (3) Business Days (or such
shorter period of time as agreed to by the Administrative Agent in writing)
prior to the date on which such Borrowing Base Release Transaction is to be
effected;
(ii)    On or before the date that is three (3) Business Days (or such shorter
period of time as agreed to by the Administrative Agent in writing) prior to the
date of the proposed Borrowing Base Release Transaction, the Borrower shall have
submitted to the Administrative Agent and the Lenders (x) an Availability
Certificate giving pro forma effect to the proposed Borrowing Base Release
Transaction, (y) a certificate executed by a Responsible Officer of the REIT
certifying to the Administrative Agent and the Lenders that (A) immediately
before and after giving effect to such Borrowing Base Release Transaction, no
Default has occurred and is continuing and (B) after giving effect to such
Borrowing Base Release Transaction, the Loan Parties will be in compliance with
all covenants contained in Section 6.18 and, on a pro forma basis, Section 7.11;
and
(iii)    If, after giving effect to the proposed Borrowing Base Release
Transaction, Availability is less than $0, the Borrower shall have,
simultaneously with or prior to the consummation of such release, prepaid Loans
and L/C Borrowings and/or Cash Collateralized the L/C Obligations (other than
the L/C Borrowings) in an aggregate amount necessary to cause Availability to be
greater than or equal to $0 in the manner specified in Section 2.05(b).


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that





--------------------------------------------------------------------------------





the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(i)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),





--------------------------------------------------------------------------------





executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)executed copies of IRS Form W-8ECI;
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or
(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable) IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H‑4 on behalf of each such direct and
indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal





--------------------------------------------------------------------------------





to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to any Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Facilities and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or make, maintain or
fund or charge interest with respect to any Credit Extension or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates


If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the applicable offshore interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, the “Impacted Loans”), or
(b) the Administrative Agent or the affected Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the affected
Lenders) revokes such notice. Upon receipt of such notice,





--------------------------------------------------------------------------------





the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the affected Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans

(a)    Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the





--------------------------------------------------------------------------------





L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.


3.05    Compensation for Losses


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders
  
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.





--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.


3.07    Survival


All of the Borrower’s obligations under this Article III shall survive the
termination of the Facilities, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.
Article IV.
CONDITIONS PRECEDENT TO Credit Extensions



4.01    Conditions of Effectiveness


The effectiveness of this Agreement and the obligation of each Term Lender to
make its Term Loan hereunder is subject to satisfaction of the following
conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, the Borrower’s Instruction Certificate and the Borrower
Remittance Instructions, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note and a Term Note executed by the
Borrower in favor of each Term Lender requesting a Term Note;
(iii)a duly completed Borrower’s Instruction Certificate executed by a
Responsible Officer of the Borrower, together with such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in (A) its jurisdiction of organization and (B) each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(v)a favorable opinion of (A) Jason Blacksberg, in-house counsel to the Loan
Parties, and (B) Venable LLP, special counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;  
(vi)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2015 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, (C) that no action, suit,
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or Governmental Authority that
(1) relates to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (2) could reasonably be expected
to have a Material Adverse Effect and (D) a calculation of the ratio of Total
Indebtedness to Total Asset Value as of the last day of the fiscal quarter of
the REIT ended March 31, 2016;





--------------------------------------------------------------------------------





(viii)a Solvency Certificate from the REIT certifying that, after giving effect
to the transactions to occur on the Closing Date (including, without limitation,
all Credit Extensions to occur on the Closing Date), each Loan Party is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent;
(ix)an Availability Certificate;
(x)a duly completed Compliance Certificate, giving pro forma effect to the
transactions to occur on the Closing Date (including, without limitation, all
Credit Extensions to occur on the Closing Date) (such Compliance Certificate,
the “Pro Forma Closing Date Compliance Certificate”);
(xi)duly completed Borrower Remittance Instructions signed by a Responsible
Officer of the Borrower;
(xii)the financial statements referenced in Section 5.05(a) and (b);
(xiii)evidence that the Existing Credit Agreement shall have been terminated in
full and all amounts outstanding thereunder shall have been repaid in full (with
customary accommodations made in respect of letters of credit issued thereunder)
and all other existing Indebtedness of each Loan Party that is not permitted
under this Agreement has been, or concurrently with the Closing Date is being,
terminated and all Liens securing such obligations have been, or concurrently
with the Closing Date are being, released; and
(xiv)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the Required
Lenders or the Required Term Lenders reasonably may require.
(b)Any fees required hereunder or under the Fee Letter to be paid on or before
the Closing Date shall have been paid.
(c)Completion of all due diligence with respect to the REIT, the Borrower, and
their respective Subsidiaries and properties in scope and determination
satisfactory to the Administrative Agent, the Arrangers and Lenders in their
sole discretion.
(d)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
(e)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct as of the Closing Date (except to the extent any such
representation or warranty only speaks of a different date).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    After giving effect to the proposed Credit Extension, Availability shall
be greater than or equal to $0.







--------------------------------------------------------------------------------





Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.
Article V.
REPRESENTATIONS AND WARRANTIES



Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power


Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
5.03    Governmental Authorization; Other Consents


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.
5.04    Binding Effect


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.
5.05    Financial Statements; No Material Adverse Effect
  
(a)Each of the Audited Financial Statements and the audited consolidated balance
sheet of the REIT for the fiscal year ended December 31, 2015, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the REIT and its Consolidated Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the REIT
and its





--------------------------------------------------------------------------------





Consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(b)The unaudited consolidated balance sheet of the REIT and its Consolidated
Subsidiaries dated March 31, 2016, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the REIT and
its Consolidated Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all material indebtedness and other liabilities, direct
or contingent, of the REIT and its Consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(d)The consolidated forecasted balance sheet and statements of income and cash
flows of the REIT and its Consolidated Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the REIT’s best estimate of its future financial condition and
performance.


5.06    Litigation


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
5.07    No Default


Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property


Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.09    Environmental Compliance


The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10    Insurance


The properties of the REIT and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the REIT, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in each of the localities where the REIT or any of its Subsidiaries operates
and/or owns properties.





--------------------------------------------------------------------------------





5.11    Taxes


The REIT and each of its Subsidiaries has filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the REIT or any Subsidiary thereof that would, if made, have
a Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
5.12    ERISA Compliance


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


(b)    There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.


(d)    Neither the Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.


5.13    Subsidiaries; Equity Interests


As of the Closing Date, all of the outstanding Equity Interests in each
Subsidiary Guarantor are owned, directly or indirectly, by the Borrower as set
forth on Part (a) of Schedule 5.13 free and clear of all Liens. All of the
outstanding Equity Interests in each Loan Party have been validly issued and are
fully paid and nonassessable. Set forth on Part (b) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation or organization
and the address of its principal place of business.





--------------------------------------------------------------------------------







5.14    Margin Regulations; Investment Company Act
  
(a)    Such Loan Party is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of such Loan Party
only or of the Loan Parties and their Subsidiaries on a consolidated basis) will
be margin stock.
(b)    None of the REIT, any Person Controlling the REIT, or any Subsidiary of
the REIT is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.


5.15    Disclosure


Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws


Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


5.17    Taxpayer Identification Number


Each Loan Party’s true and correct U.S. taxpayer identification number is set
forth on Schedule 11.02 (or, in the case of a Subsidiary that becomes a Loan
Party after the Closing Date, is set forth in the information provided to the
Administrative Agent with respect to such Subsidiary pursuant to Section 6.12).
5.18    Intellectual Property; Licenses, Etc.


Each Loan Party, and each of its Subsidiaries, owns, or possesses the right to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Loan Parties and
their Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
5.19    OFAC


No Loan Party, nor, to the knowledge of any Loan Party, any Related Party, (i)
is currently the subject of any Sanctions, (ii) is located, organized or
residing in any Designated Jurisdiction, (iii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iv) is or has been (within the previous five
(5) years) engaged in





--------------------------------------------------------------------------------





any transaction with any Person who is now or was then the subject of Sanctions
or who is located, organized or residing in any Designated Jurisdiction. No
Loan, nor the proceeds from any Credit Extension, has been used, directly or
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, the Arrangers,
the Administrative Agent, the L/C Issuer or the Swing Line Lender) of Sanctions.
5.20    Solvency


Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
5.21    REIT Status; Stock Exchange Listing


(a)    The REIT is organized and operated in a manner that allows it to qualify
for REIT Status.
(b)    At least one class of common Equity Interests of the REIT is listed on
the New York Stock Exchange.


5.22    Subsidiary Guarantors
Each Owner of an Unencumbered Property is a Wholly Owned Subsidiary of the
Borrower and is a Subsidiary Guarantor.


5.23    Anti-Corruption Laws; Anti-Money Laundering Laws
  
(e)The Borrower and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, as
amended, and other applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
(f)Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any Related Party thereof (i) has violated or
is in violation of any applicable anti-money laundering law or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.


5.24    EEA Financial Institution
Neither the Borrower nor any Guarantor is an EEA Financial Institution.


Article VI.
AFFIRMATIVE COVENANTS



So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, and 6.15) cause
each Subsidiary thereof to:
6.01    Financial Statements


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the REIT and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing





--------------------------------------------------------------------------------





standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and
(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) balance sheet of the REIT and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the REIT’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity, and cash flows for the portion of the REIT’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the REIT as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
REIT and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
(c)as soon as available, but in any event at least 15 days before the end of
each fiscal year of the REIT, forecasts prepared by management of the REIT, in
form satisfactory to the Administrative Agent and the Required Lenders, of
statements of income or operations and cash flows of the REIT and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the latest Maturity Date occurs) together
with projected calculations of the financial covenants set forth in Section 7.11
as of the last day of each fiscal quarter during such fiscal year.


As to any information contained in materials furnished pursuant to Section
6.02(d), the Loan Parties shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Loan Parties to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
REIT (which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or similar governing body) (or the audit
committee of the board of directors or similar governing body) of any Loan Party
by independent accountants in connection with the accounts or books of the REIT
or any Subsidiary, or any audit of any of them;
(d)promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equity holders of the REIT, (ii) copies of each annual
report, proxy or financial statement or other financial report sent to the
limited partners of the Borrower and (iii) copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party or
any Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(e)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement that governs Indebtedness in an amount equal to or in excess of the
Threshold Amount, and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency





--------------------------------------------------------------------------------





in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
(g) as soon as available, and no later than thirty (30) days after the last day
of each fiscal quarter of the REIT, or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a
Default, an Availability Certificate; and
(h)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the REIT posts such
documents, or provides a link thereto on the REIT’s website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the REIT’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the REIT shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
maintaining its copies of such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any Loan
Party hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the REIT or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Loan Parties or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”


6.03    Notices
Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws; or (iv) any noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and
(e)    of any announcement by Moody’s or S&P of any change or possible change in
a Debt Rating; provided, that the provisions of this clause (e) shall only apply
on and after the Investment Grade Pricing Effective Date.







--------------------------------------------------------------------------------





Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04    Payment of Obligations


Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
6.05    Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
6.07    Maintenance of Insurance
Maintain and cause each of its Subsidiaries to maintain and use commercially
reasonable efforts to cause lessees and other Persons operating or occupying any
of its Properties to maintain with financially sound and reputable insurance
companies not Affiliates of the REIT, insurance with respect to its properties
and its business against general liability, property casualty and such
casualties and contingencies as shall be commercially reasonable and in
accordance with the customary and general practices of businesses having similar
operations and real estate portfolios in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent for such businesses, including without limitation,
insurance policies and programs sufficient to cover (a) the replacement value of
the improvements on the subject Properties (less commercially reasonable
deductible amounts) and (b) liability risks associated with such ownership (less
commercially reasonable deductible amounts).
6.08    Compliance with Laws
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Loan Party
or such Subsidiary, as the case may be.
6.10    Inspection Rights
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably





--------------------------------------------------------------------------------





desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
6.11    Use of Proceeds
Use the proceeds of the Credit Extensions for general corporate purposes,
including for working capital, capital expenditures, acquisitions, development
and redevelopment, and other corporate purposes, in each case, not in
contravention of any Law or of any Loan Document.
6.12    Additional Guarantors
If, after the Closing Date, the Borrower desires to include a Property as an
Unencumbered Property in the calculation of the Borrowing Base Amount pursuant
to Section 2.18(a), prior to the effectiveness of any such inclusion the
Borrower shall:
(a)at least three (3) Business Days prior to the proposed date that such
Property is to be included in the calculation of the Borrowing Base Amount (or
such shorter period as the Administrative Agent shall agree):
(i)notify the Administrative Agent thereof in writing, which notice shall
include the U.S. taxpayer identification for each Owner of such Property; and
(ii)    provide the Administrative Agent and each Lender with all documentation
and other information concerning each Owner of such Property that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act;
(b)on or prior to the date that such Property is to be included in the
calculation of the Borrowing Base Amount:
(i)    if requested by the Administrative Agent, deliver to the Administrative
Agent the items referenced in Section 4.01(a)(iii), (iv) and (vi) with respect
to each Owner of such Property;
(ii)    if requested by the Administrative Agent, deliver to the Administrative
Agent a favorable opinion of counsel, which counsel shall be reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, as to such matters concerning the Owners of such Property and
the Loan Documents as the Administrative Agent may reasonably request; and
(iii)    cause each Owner of such Property to become a Guarantor under this
Agreement by executing and delivering to the Administrative Agent a joinder
agreement in substantially the form of Exhibit G or such other document as the
Administrative Agent shall deem appropriate for such purpose; and
(c)Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent or any Lender with respect to any Owner of
such Property are not reasonably satisfactory to the Administrative Agent or any
Lender, such Subsidiary shall not be permitted to become a Guarantor, and for
the avoidance of doubt no Property owned or ground leased, directly or
indirectly, by any such Subsidiary shall be included as an Unencumbered Property
without the prior written consent of the Administrative Agent.


6.13    Compliance with Environmental Laws
Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the REIT nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.14    Further Assurances


Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the





--------------------------------------------------------------------------------





purposes of the Loan Documents and (ii) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Creditor Parties the
rights granted or now or hereafter intended to be granted to the Creditor
Parties under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
6.15    Maintenance of REIT Status; Stock Exchange Listing


The REIT will, at all times (i) continue to be organized and operated in a
manner that will allow it to qualify for REIT Status and (ii) remain publicly
traded with securities listed on the New York Stock Exchange or the NASDAQ Stock
Market.
6.16    Material Contracts


Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
6.17    Preparation of Environmental Reports


At the request of the Required Lenders from time to time following a
determination by the Required Lenders that there exists potential liability or
responsibility of a Loan Party for a violation of any Environmental Law with
respect to an Unencumbered Property or material risk of such potential liability
or responsibility, provide to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental site assessment complying with
ASTM guidelines (an “ESA”) for any Unencumbered Property owned, leased or
operated by a Loan Party described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, response or other corrective action to address any Hazardous
Materials on such Unencumbered Properties, together with a letter from such
environmental consultant permitting the Administrative Agent and the Lenders to
rely on such ESA as if addressed to and prepared for each of them; without
limiting the generality of the foregoing, if the Administrative Agent determines
at any time that a material risk exists that any such ESA will not be provided
within the time referred to above, the Administrative Agent may retain an
environmental consulting firm to prepare an ESA at the expense of the Borrower,
and the Borrower hereby grants and agrees to cause any of its Subsidiaries that
owns or leases any Unencumbered Property described in such request to grant at
the time of such request to the Administrative Agent, the Lenders, such firm and
any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants or necessary consent of landlords, to enter
onto their respective properties to undertake such an assessment. In the absence
of a Default, the Borrowers shall not be required to pay for more than one ESA
per Unencumbered Property per year.
6.18    Minimum Amount and Occupancy of Unencumbered Properties


The Borrower shall at all times cause (i) the total number of Unencumbered
Properties included in the calculation of the Borrowing Base Amount to be at
least 15 and (ii) the aggregate occupancy of all Unencumbered Properties
included in the calculation of the Borrowing Base Amount (determined on a
percentage square foot occupied basis), based on tenants in occupancy and paying
rent, to be at least 85%.
6.19    Compliance with Terms of Leases


Make all payments and otherwise perform all obligations in respect of all leases
of real property to which it is party, as lessee, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, except, in any
case, where





--------------------------------------------------------------------------------





the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.


Article VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly:
7.01    Liens


Create, incur, assume or suffer to exist any Lien on (i) any Unencumbered
Property other than Permitted Property Encumbrances, (ii) any Equity Interest of
any Owner of any Unencumbered Property other than Permitted Equity Encumbrances
or (iii) any income from or proceeds of any of the foregoing; or sign, file or
authorize under the Uniform Commercial Code of any jurisdiction a financing
statement that includes in its collateral description any portion of any
Unencumbered Property.
7.02    Investments


Make any Investments, except:
(a)Investments held by the REIT or its Subsidiaries in the form of cash or Cash
Equivalents;
(b)Investments by (i) any Loan Party or Subsidiary thereof in any Loan Party
(other than the REIT), subject, in the case of Investments resulting in the
incurrence of Indebtedness by a Loan Party, to Section 7.03 or (ii) any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party (other than an Unconsolidated Affiliate);
(c)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or lessees to the
extent reasonably necessary in order to prevent or limit loss;
(d)Investments in unimproved land holdings (including through the purchase or
other acquisition of all of the Equity Interests of any Person that owns
unimproved land holdings) so long as, after giving effect to any such
Investment, the aggregate amount of Investments made pursuant to this clause (d)
(i) does not at any time exceed 5% of the Total Asset Value at such time and
(ii) taken together with the aggregate amount of Investments made pursuant to
clauses (e) through (h) of this Section 7.02, does not at any time exceed 25% of
the Total Asset Value at such time;
(e)Investments (whether originated or acquired by the REIT or a Subsidiary
thereof) consisting of commercial mortgage or mezzanine loans and commercial
real estate-related notes receivable so long as the aggregate amount of
Investments made pursuant to this clause (e) (i) does not at any time exceed 15%
of the Total Asset Value at such time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d), (f), (g) and (h) of this
Section 7.02, does not at any time exceed 25% of the Total Asset Value at such
time;
(f)Investments in respect of costs to construct Properties under development so
long as, after giving effect to any such Investment, the aggregate amount of
Investments made pursuant to this clause (f) (i) does not at any time exceed 15%
of the Total Asset Value at such time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d), (e), (g) and (h) of this
Section 7.02, does not at any time exceed 25% of the Total Asset Value at such
time;
(g)Investments in any Unconsolidated Affiliates (including through the purchase
or other acquisition of Equity Interests of any Unconsolidated Affiliate) so
long as, after giving effect to any such Investment, the aggregate amount of
Investments made pursuant to this clause (g) (i) does not at any time exceed 10%
of the Total Asset Value at such time and (ii) taken together with the aggregate
amount of Investments made pursuant to clauses (d), (e) (f), and (h) of this
Section 7.02, does not at any time exceed 25% of the Total Asset Value at such
time;
(h)Investments in real property assets that are not retail properties (including
through the purchase or other acquisition of all of the Equity Interests of any
Person that owns real property assets that are not retail properties) so long
as, after giving effect to any such Investment, the aggregate amount of
Investments made pursuant to this clause (h) does not at any time on or prior to
December 31, 2013 exceed 10%, or after December 31, 2013 exceed 5%, of the Total
Asset Value at such time and (ii) taken together with the aggregate amount of
Investments made pursuant to clauses (d) through (g) of this Section 7.02, does
not at any time exceed 25% of the Total Asset Value at such time;
(i)Investments in income producing Properties (including through the purchase or
other acquisition of all of the Equity Interests of any Person that owns income
producing Properties) and Investments incidental thereto not





--------------------------------------------------------------------------------





constituting (i) Investments in land holdings, (ii) Investments in commercial
mortgage or mezzanine loans and commercial real estate-related notes receivable,
(iii) Investments in respect of costs to construct Properties under development,
(iv) Investments in Unconsolidated Affiliates or (v) Investments in real
property assets that are not retail properties; and
(j)Investments in Swap Contracts permitted under Section 7.03;
provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clauses (d) through (j) of this Section 7.02 be consummated if,
immediately before or immediately after giving effect thereto, a Default shall
have occurred and be continuing or would result therefrom or the REIT and its
Subsidiaries would not be in compliance, on a pro forma basis, with the
provisions of Section 7.11.
7.03    Indebtedness


Create, incur, assume or suffer to exist any Indebtedness unless (a) no Default
has occurred and is continuing immediately before and immediately after the
incurrence of such Indebtedness and (b) immediately after giving effect to the
incurrence of such Indebtedness, the Loan Parties shall be in compliance, on a
pro forma basis, with the provisions of Section 7.11.
7.04    Fundamental Changes


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
(a)    any Subsidiary of the Borrower may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person or (ii) any one or
more other Subsidiaries of the Borrower, provided that if any Subsidiary
Guarantor is merging with another Subsidiary, a Subsidiary Guarantor party to
such merger shall be the continuing or surviving Person;
(b)    any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Subsidiary Guarantor, then the transferee must either be the
Borrower or a Subsidiary Guarantor; and
(c)    Dispositions permitted by Section 7.05(d), (e) or (f) shall be permitted
under this Section 7.04.


7.05    Dispositions


Make any Disposition or enter into any agreement to make any Disposition, or, in
the case of any Subsidiary of the REIT, issue, sell or otherwise Dispose of any
of such Subsidiary’s Equity Interests to any Person, except:
(a)    Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions by any Subsidiary of the Borrower to the Borrower or to
another Subsidiary of the Borrower; provided that if the transferor is a
Subsidiary Guarantor, the transferee thereof must either be the Borrower or a
Subsidiary Guarantor;
(c)    Dispositions permitted by Section 7.04(a) or (b);
(d)    the Disposition of a Property constituting an Unencumbered Property, but
only to the extent that such Property is removed from the calculation of the
Borrowing Base Amount in accordance with Section 2.18(c) concurrently with such
Disposition;
(e)    Dispositions of assets (other than Equity Interests of a Subsidiary) not
constituting an Unencumbered Property;
(f)    so long as no Default exists or would result therefrom, the issuance,
sale or other Disposition of Equity Interests of any Subsidiary of the Borrower;
provided that if such Disposition is of Equity Interests of an Owner of an
Unencumbered Property, all conditions precedent for a Borrowing Base Removal
Transaction shall have been satisfied with respect to such Property prior to or
simultaneous with consummation of such Disposition; and
(g)    the issuance, sale or other Disposition of limited partnership interests
of the Borrower as consideration for the purchase by a Subsidiary of the REIT of
a Property, but solely to the extent that, after giving effect thereto, a Change
of Control has not occurred.





--------------------------------------------------------------------------------





For the avoidance of doubt, nothing in this Section 7.05 restricts the issuance,
sale or other Disposition of Equity Interests of the REIT, to the extent that
such issuance, sale or other Disposition does not result in Change of Control.
7.06    Restricted Payments


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that the following shall
be permitted:
(a)    each Subsidiary of the Borrower may make Restricted Payments pro rata to
the holders of its Equity Interest;
(b)    the REIT and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)    (i) the REIT and each Subsidiary thereof may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its or its direct or
indirect parent’s common stock or other common Equity Interests and (ii) the
REIT and/or the Borrower may purchase, redeem or otherwise acquire limited
partnership interests of the Borrower held by a limited partner thereof in
exchange for Equity Interests of the REIT, so long as after giving effect to any
such purchase, redemption or other acquisition, a Change of Control does not
occur;
(d)    the Borrower shall be permitted to declare and pay pro rata dividends on
its Equity Interests or make pro rata distributions with respect thereto, in an
amount for any fiscal year of the REIT equal to the greater of (i) 95% of Funds
From Operations for such fiscal year and (ii) such amount that will result in
the REIT receiving the necessary amount of funds required to be distributed to
its equityholders in order for the REIT to (x) maintain its REIT Status and (y)
avoid the payment of federal or state income or excise tax; provided, however,
(1) if an Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower shall only be permitted to declare and pay pro rata
dividends on its Equity Interests or make pro rata distributions with respect
thereto in an amount that will result in the REIT receiving the minimum amount
of funds required to be distributed to its equityholders in order for the REIT
to maintain its REIT Status and (2) notwithstanding clause (1) of this proviso,
no Restricted Payments shall be permitted under this clause (d) following an
acceleration of the Obligations pursuant to Section 8.02 or following the
occurrence of an Event of Default under Section 8.01(f) or (g); and
(e)    the REIT shall be permitted to make Restricted Payments with any amounts
received by it from the Borrower pursuant to Section 7.06(d).


7.07    Change in Nature of Business


Engage in any material line of business other than the acquisition, ownership
and leasing (as lessor) of income producing Properties and investments
incidental thereto.
7.08    Transactions with Affiliates


Enter into any transaction of any kind with any Affiliate of the REIT, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the REIT or a Subsidiary thereof as would be
obtainable by the REIT or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties, (ii) transactions between or among Subsidiaries that are not Loan
Parties and (iii) Investments and Restricted Payments expressly permitted
hereunder.
7.09    Burdensome Agreements


Enter into any Contractual Obligation that limits the ability of (a) the REIT or
any Subsidiary of the Borrower to Guarantee the Obligations, (b) the Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on any
Unencumbered Property, or the Equity Interests of any Owner of any Unencumbered
Property, or any income from or proceeds of any of the foregoing, in each case
other than this Agreement or Pari Passu Provisions, or (c) any Subsidiary to
make Restricted Payments to the REIT, the Borrower or any Subsidiary Guarantor
or to otherwise transfer property to the REIT, the Borrower or any Subsidiary
Guarantor, in each case other than this Agreement, Pari Passu Provisions and
limitations on





--------------------------------------------------------------------------------





the ability of a Subsidiary that is not an Owner of an Unencumbered Property to
make Restricted Payments which limitations are contained in an agreement
governing Secured Indebtedness that is permitted to exist under Section 7.03 and
Section 7.11.
7.10    Use of Proceeds


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
7.11    Financial Covenants
  
(a)    Maximum Leverage Ratio. Permit Total Indebtedness to exceed 60% of the
Total Asset Value as of the last day of each fiscal quarter of the REIT;
provided that (i) such maximum ratio may be increased at the election of the
Borrower to sixty-five percent (65%) for any fiscal quarter in which a Material
Acquisition is completed and for up to the next two subsequent consecutive
fiscal quarters and (ii) such maximum ratio may not be increased to sixty-five
percent (65%) for more than four fiscal quarters (whether or not consecutive)
during the term of this Agreement.
(b)    Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness to
exceed 40% of the Total Asset Value as of the last day of each fiscal quarter of
the REIT.
(c)    Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be
less than the sum of (i) an amount equal to 80% of the Tangible Net Worth as of
the date of the most recent financial statements of the REIT that are publicly
available as of the Closing Date plus (ii) an amount equal to 80% of the Net
Cash Proceeds received by the REIT from issuances and sales of Equity Interests
of the REIT occurring after the Closing Date (other than proceeds received
within ninety (90) days before or after the redemption, retirement or repurchase
of Equity Interests in the REIT up to the amount paid by the REIT in connection
with such redemption, retirement or repurchase, in each case where, for the
avoidance of doubt, the net effect is that the REIT shall not have increased its
net worth as a result of any such proceeds).
(d)    Minimum Fixed Charge Coverage Ratio. Permit the ratio, as of the last day
of each fiscal quarter of the REIT, of Adjusted EBITDA to Fixed Charges to be
less than 1.50:1.00.
(e)    Minimum Unencumbered Mortgageability Ratio. Permit the ratio, as of the
last day of each fiscal quarter of the REIT, of (i) Unencumbered NOI to (ii) the
Mortgageability Amount to be less than 1.50:1.00.
(f)    Maximum Unencumbered Leverage Ratio. Permit Total Unsecured Indebtedness
to exceed 60% of the Unencumbered Asset Value as of the last day of each fiscal
quarter of the REIT; provided that (i) such maximum ratio may be increased at
the election of the Borrower to sixty-five percent (65%) for any fiscal quarter
in which a Material Acquisition is completed and for up to the next two
subsequent consecutive fiscal quarters and (ii) such maximum ratio may not be
increased to sixty-five percent (65%) for more than four fiscal quarters
(whether or not consecutive) during the term of this Agreement.
(g)    Maximum Secured Recourse Indebtedness. Permit Secured Recourse
Indebtedness of the REIT and its Subsidiaries to exceed 5% of the Total Asset
Value at any time.


7.12    Accounting Changes
Make any change in (a) accounting policies or reporting practices, except as
required or permitted by GAAP, or (b) fiscal year.
7.13    Amendments of Organization Documents


At any time cause or permit any of its Organization Documents to be modified,
amended, amended and restated or supplemented in any respect whatsoever,
without, in each case, the express prior written consent or approval of the
Administrative Agent, if such changes would materially adversely affect the
rights of the Administrative Agent, the L/C Issuer or the Lenders hereunder or
under any of the other Loan Documents; provided that if such prior consent or
approval is not required, such Loan Party shall nonetheless notify the
Administrative Agent in writing promptly after any such modification, amendment,
amendment and restatement, or supplement to the charter documents of such Loan
Party.
7.14    Sanctions





--------------------------------------------------------------------------------







Permit any Credit Extension or the proceeds of any Credit Extension, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
any Arranger, Administrative Agent, L/C Issuer or Swing Line Lender) of any
Sanctions.
7.15    Subsidiaries of REIT


Permit the REIT to have any Subsidiaries that are directly owned by the REIT,
other than the Borrower.
7.16    Anti-Corruption Laws; Anti-Money Laundering Laws
  
(k)Directly or indirectly use the proceeds of any Credit Extension for any
purpose that would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.
(l)Directly or indirectly, engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of prohibited offenses designated in any applicable law, regulation
or other binding measure by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering or violate these
laws or any other applicable anti-money laundering law or engage in these
actions.


Article VIII. EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default


Any of the following shall constitute an Event of Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
(b)Specific Covenants. The Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.15 or 6.18 or Article VII or Article X; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or
(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (1) any Recourse Indebtedness
or Guarantee of Recourse Indebtedness (other than Recourse Indebtedness
hereunder or Guarantees thereof and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount or (2) any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness (other than Excluded Debt
or Guarantees thereof and Indebtedness under Swap Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $30,000,000; provided that for purposes of determining
the aggregate principal amount of Indebtedness under this clause (i)(A), with
respect to any such Indebtedness of a Non-Wholly Owned Consolidated Subsidiary
or an Unconsolidated Affiliate, the aggregate principal amount of such
Indebtedness





--------------------------------------------------------------------------------





included in the calculation shall be only the Consolidated Group Pro Rata Share
thereof, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(f)Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money (other than a
judgment with respect to any Excluded Debt) in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)Change of Control. There occurs any Change of Control; or
(l)REIT Status. The REIT shall, for any reason, fail to maintain its REIT
Status, after taking into account any cure provisions set forth in the Code that
are complied with by the REIT; or
(m)Stock Exchange Listing. The REIT shall fail to have at least one class of its
common Equity Interests listed on the New York Stock Exchange or The NASDAQ
Stock Market.


8.02    Remedies Upon Event of Default


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:





--------------------------------------------------------------------------------





(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and applicable Laws;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.16 and 2.17, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Article IX.
ADMINISTRATIVE AGENT



9.01    Appointment and Authority







--------------------------------------------------------------------------------





Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.02    Rights as a Lender


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
9.03    Exculpatory Provisions
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any





--------------------------------------------------------------------------------





condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
9.06    Resignation of Administrative Agent
 
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be PNC Bank, National Association, or Wells Fargo Bank,
National Association, or if appointed by the Required Lenders after consultation
with the Borrower, another bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative





--------------------------------------------------------------------------------





Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Arrangers or
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent





--------------------------------------------------------------------------------





shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(d)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
(e)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9..10    Guaranty Matters


Without limiting the provisions of Section 9.09, each of the Lenders, the Swing
Line Lender and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person (i) ceases to be a Subsidiary or
(ii) ceases to own or lease any Unencumbered Property or any Equity Interests in
a direct or indirect Subsidiary that owns or leases any Unencumbered Property,
in each case under clauses (i) and (ii), as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
Article X.
CONTINUING GUARANTY



10.01    Guaranty


Each Guarantor hereby absolutely and unconditionally guarantees, jointly and
severally, as a guaranty of payment and performance and not merely as a guaranty
of collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Creditor Parties, and whether arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, amendments and restatements,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Creditor Parties in connection with the collection or
enforcement thereof). The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Obligations absent demonstrable error.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.





--------------------------------------------------------------------------------





Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Creditor Parties that the obligations of
each Guarantor (other than the REIT) hereunder at any time shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law. To that
end, but only in the event and to the extent that after giving effect to Section
10.11, such Guarantor’s obligations with respect to the Obligations or any
payment made pursuant to such Obligations would, but for the operation of the
first sentence of this paragraph, be subject to avoidance or recovery in any
such proceeding under applicable Debtor Relief Laws after giving effect to
Section 10.11, the amount of such Guarantor’s obligations with respect to the
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under applicable Debtor Relief Laws, render such Guarantor’s
obligations with respect to the Obligations unenforceable or avoidable or
otherwise subject to recovery under applicable Debtor Relief Laws. To the extent
any payment actually made pursuant to the Obligations exceeds the limitation of
the first sentence of this paragraph and is otherwise subject to avoidance and
recovery in any such proceeding under applicable Debtor Relief Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation, and the Obligations as limited by the
first sentence of this paragraph shall in all events remain in full force and
effect and be fully enforceable against such Guarantor. The first sentence of
this paragraph is intended solely to preserve the rights of the Creditor Parties
hereunder against such Guarantor in such proceeding to the maximum extent
permitted by applicable Debtor Relief Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.
10.02    Rights of Lenders


Each Guarantor consents and agrees that the Creditor Parties may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.
10.03    Certain Waivers


Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Creditor Party, but
excluding satisfaction thereof by way of payment) of the liability of the
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to proceed against the Borrower, proceed against or exhaust any security
for the Obligations, or pursue any other remedy in the power of any Creditor
Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.
10.04    Obligations Independent


The obligations of each Guarantor hereunder are those of a primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
Person or entity is joined as a party.
10.05    Subrogation





--------------------------------------------------------------------------------







Each Guarantor shall not exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid in cash and performed in full, all
Commitments and the Facilities have been terminated, and all Letters or Credit
have been cancelled, have expired or terminated or have been collateralized to
the satisfaction of the Administrative Agent and the L/C Issuer. If any amounts
are paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Creditor Parties and shall
forthwith be paid to the Administrative Agent for the benefit of the Creditor
Parties to reduce the amount of the Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement


This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are indefeasibly
paid in cash and performed in full, all Commitments and Facilities have been
terminated, and all Letters or Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuer. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any other Guarantor is made, or any
of the Creditor Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Creditor Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.
10.07    Subordination


Each Guarantor hereby subordinates the payment of all obligations and
indebtedness of the Borrower owing to such Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to such Guarantor as subrogee of the Creditor Parties or resulting from such
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Obligations. If the Creditor Parties so request, any such
obligation or indebtedness of the Borrower to such Guarantor shall be enforced
and performance received by such Guarantor as trustee for the Creditor Parties
and the proceeds thereof shall be paid over to the Creditor Parties on account
of the Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.
10.08    Stay of Acceleration


If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against any Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by a Guarantor immediately upon demand by the Creditor Parties.
10.09    Condition of the Borrower


Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (each Guarantor waiving any duty on the part of the Creditor
Parties to disclose such information and any defense relating to the failure to
provide the same).
10.10    Limitations on Enforcement







--------------------------------------------------------------------------------





If, in any action to enforce this Guaranty or any proceeding to allow or
adjudicate a claim under this Guaranty, a court of competent jurisdiction
determines that enforcement of this Guaranty against any Guarantor for the full
amount of the Obligations is not lawful under, or would be subject to avoidance
under, Section 548 of the Bankruptcy Code or any applicable provision of
comparable state law, the liability of such Guarantor under this Guaranty shall
be limited to the maximum amount lawful and not subject to avoidance under such
law.
10.11    Contribution


At any time a payment in respect of the Obligations is made under this Guaranty,
the right of contribution of each Guarantor (other than the REIT) against each
other Guarantor (other than the REIT) shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor (other than the REIT) that results in
the aggregate payments made by such Guarantor in respect of the Obligations to
and including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors (other than the REIT) in respect of the Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor (other than the REIT) which either has not made any payments or has
made payments in respect of the Obligations to and including the date of the
Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors (other than the REIT) in respect of
the Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors (other than the REIT) multiplied by
(y) the Aggregate Deficit Amount of such other Guarantor. A Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment at the time of each computation; provided,
that no Guarantor may take any action to enforce such right until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full in immediately available funds, all Commitments are
terminated and all Letters or Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuer, it being expressly recognized and agreed by all
parties hereto that any Guarantor’s right of contribution arising pursuant to
this Section 10.11 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Obligations and any other obligations owing under this Guaranty. As used in
this Section 10.11, (i) each Guarantor’s “Contribution Percentage” shall mean
the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors (other than the REIT); (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Obligations
arising under this Guaranty) on such date. All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 10.11, each Guarantor which makes any payment in respect of the
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until all of the Obligations have been
indefeasibly paid and performed in full in cash, all Commitments are terminated
and all Letters or Credit have been cancelled, have expired or terminated or
have been collateralized to the satisfaction of the Administrative Agent and the
L/C Issuer. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Required Lenders.
Article XI.
MISCELLANEOUS



11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (i) the Administrative Agent and the
Borrower may, without the consent of any Lender or any Subsidiary Guarantor then
party hereto, amend this Agreement to add a Subsidiary as a “Guarantor”
hereunder pursuant





--------------------------------------------------------------------------------





to a joinder agreement in substantially the form of Exhibit G and (ii)
notwithstanding the foregoing provisions of this Section 11.01 (including the
first proviso above), no such amendment, waiver or consent shall:
(a)waive any condition set forth in (i) Section 4.01(a) or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender or (ii) Section 4.02 as to any Credit Extension under a particular
Facility without the written consent of the Required Revolving Lenders or
Required Term Lenders, as the case may be;
(b)extend (except as provided in Section 2.14) or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)change (i) any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender or (ii) the order of application of any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) in any manner that materially
and adversely affects the Lenders under a Facility disproportionately from
Lenders under the other Facility without the written consent of (i) if such
Facility is the Term Facility, the Required Term Lenders and (ii) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;
provided, that with the consent of the Required Lenders, such terms and
provisions may be amended on customary terms in connection with an “amend and
extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis;
(f)change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.06(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
(g)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except as expressly provided in the Loan
Documents; or
(h)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein,
(i)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended (except as provided in Section 2.14) without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender





--------------------------------------------------------------------------------





disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender;
(ii)the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document so long as such amendment, modification or supplement does not impose
additional obligations on any Lender; provided that the Administrative Agent
shall promptly give the Lenders notice of any such amendment, modification or
supplement; and
(iii)a Commitment Increase Amendment to give effect to any addition of
Incremental Commitments shall be effective if executed by the Loan Parties, each
Lender providing such Incremental Commitments, the Administrative Agent and, if
required by clause (i) or (ii) of the proviso immediately following clause (h)
above, the L/C Issuer and/or the Swing Line Lender, as applicable.


11.02    Notices; Effectiveness; Electronic Communication
  
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or any Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.





--------------------------------------------------------------------------------





(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of Loan Party, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Each Loan
Party shall jointly and severally indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject





--------------------------------------------------------------------------------





to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver
 
(a)    Costs and Expenses. Each Loan Party shall jointly and severally pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, amendments and restatements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Loan Parties. Each Loan Party shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by any of the parties hereto to perform (or the failure of any of
the parties hereto to perform) any of their respective obligations hereunder or
under any other Loan Document, any action taken or omitted by the Administrative
Agent or any Lender hereunder or under any of the other Loan Documents, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent





--------------------------------------------------------------------------------





(or any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Loan Party shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06    Successors and Assigns
  
(i)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related





--------------------------------------------------------------------------------





Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(j)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the applicable Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $15,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$15,000,000, in the case of any assignment in respect of the Term Facility
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
separate Facilities on a non-pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) any Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C)the consent of the L/C Issuer and the consent of the Swing Line Lender shall
be required for any assignment in respect of the Revolving Credit Facility that
is not to a Lender.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to any
Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or





--------------------------------------------------------------------------------





subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest





--------------------------------------------------------------------------------





by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment, or grant of a security interest, to secure obligations to
a Federal Reserve Bank or any other central bank; provided that no such pledge
or assignment or grant shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


11.07    Treatment of Certain Information; Confidentiality
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or





--------------------------------------------------------------------------------





Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or Section
11.01 or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the REIT or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
Notwithstanding anything herein to the contrary, the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Related Parties may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of any transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent,
the Lenders, the L/C Issuer or any of their respective Related Parties relating
to such tax treatment or tax structure.
11.08    Right of Setoff
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09    Interest Rate Limitation





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
1113    Replacement of Lenders
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(k)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(l)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);





--------------------------------------------------------------------------------





(m)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(n)such assignment does not conflict with applicable Laws; and
(o)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
  
(p)GOVERNING LAW. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.
(q)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the l/c Issuer, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(r)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(s)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE,





--------------------------------------------------------------------------------





AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, amendment and restatement, waiver
or other modification hereof or of any other Loan Document), the Borrower and
each other Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17 Electronic Execution of Assignments and Certain Other Documents
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
11.18    USA PATRIOT Act
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
11.19    Authorized Persons and Authorized Signers
The Administrative Agent is authorized to rely upon the continuing authority of
the Authorized Persons and Authorized Signers to bind the Borrower as set forth
in the Borrower’s Instruction Certificate. Such authorization may be changed
only upon written notice to the Administrative Agent accompanied by evidence,
reasonably satisfactory to the





--------------------------------------------------------------------------------





Administrative Agent, of the authority of the Person giving such notice. Such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by the Administrative Agent.
11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(t)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(u)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[signature pages immediately follow]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


ACADIA REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
By:
ACADIA REALTY TRUST, its General Partner

By: /s/ Jason Blacksberg    
Name: Jason Blacksberg
Title: Senior Vice President


GUARANTORS:


ACADIA REALTY TRUST, a Maryland real estate investment trust
By: /s/ Jason Blacksberg    
Name: Jason Blacksberg
Title: Senior Vice President


ACADIA 1520 MILWAUKEE AVENUE LLC, a Delaware limited liability company


ACADIA 28 JERICHO TURNPIKE LLC, a Delaware limited liability company





--------------------------------------------------------------------------------







ACADIA 2914 THIRD AVENUE LLC, a Delaware limited liability company


ACADIA 5-7 EAST 17TH STREET LLC, a Delaware limited liability company


ACADIA 83 SPRING STREET LLC, a Delaware limited liability company


ACADIA BARTOW AVENUE LLC, a Delaware limited liability company


ACADIA CHESTNUT LLC, a Delaware limited liability company


ACADIA GOLD COAST LLC, a Delaware limited liability company


ACADIA MAD RIVER PROPERTY LLC, a Delaware limited liability company


ACADIA MERCER STREET LLC, a Delaware limited liability company


ACADIA RUSH WALTON LLC, a Delaware limited liability company


ACADIA TOWN LINE, LLC, a Connecticut limited liability company


ACADIA WEST 54TH STREET LLC, a Delaware limited liability company


ACADIA WEST SHORE EXPRESSWAY LLC, a Delaware limited liability company


MARK PLAZA FIFTY L.P., a Pennsylvania limited partnership
By:
ACADIA MARK PLAZA LLC, its General Partner



ACADIA MARK PLAZA LLC, a Delaware limited liability company


RD ABINGTON ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership







--------------------------------------------------------------------------------





By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner



RD ABSECON ASSOCIATES, L.P, a Delaware limited partnership
By:
ACADIA ABSECON LLC, its General Partner



ACADIA ABSECON LLC, a Delaware limited liability company


RD BLOOMFIELD ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner



RD HOBSON ASSOCIATES, L.P., a Delaware limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner



MARK TWELVE ASSOCIATES, LP, a Pennsylvania limited partnership
By:
ACADIA HOBSON LLC, its General Partner



ACADIA HOBSON LLC, a Delaware limited liability company


RD METHUEN ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership
By:
ACADIA PROPERTY HOLDINGS, LLC, its General Partner



ACADIA PROPERTY HOLDINGS, LLC, a Delaware limited liability company


ACADIA 181 MAIN STREET LLC, a Delaware limited liability company


ACADIA CHICAGO LLC, a Delaware limited liability company


ACADIA CONNECTICUT AVENUE LLC, a Delaware limited liability company







--------------------------------------------------------------------------------





8-12 EAST WALTON LLC, a Delaware limited liability company


RD BRANCH ASSOCIATES, L.P., a New York limited partnership
By:
Acadia Property Holdings, LLC, its General Partner



ACADIA WEST DIVERSEY LLC, a Delaware limited liability company


868 BROADWAY LLC, a Delaware limited liability company


120 WEST BROADWAY LLC, a Delaware limited liability company


11 EAST WALTON LLC, a Delaware limited liability company


865 WEST NORTH AVENUE LLC, a Delaware limited liability company


61 MAIN STREET OWNER LLC, a Delaware limited liability company


252-256 GREENWICH AVENUE RETAIL LLC, a Delaware limited liability company


2520 FLATBUSH AVENUE LLC, a Delaware limited liability company


ACADIA CLARK-DIVERSEY LLC, a Delaware limited liability company


ACADIA NEW LOUDON LLC, a Delaware limited liability company


131-135 PRINCE STREET LLC, a Delaware limited liability company


201 NEEDHAM STREET OWNER LLC, a Delaware limited liability company


SHOPS AT GRAND AVENUE LLC, a Delaware limited liability company


2675 GEARY BOULEVARD LP, a Delaware limited partnership
By:
2675 City Center Partner LLC, its General Partner








--------------------------------------------------------------------------------





2675 CITY CENTER PARTNER LLC, a Delaware limited liability company


ACADIA NAAMANS ROAD LLC, a Delaware limited liability company


ACADIA CRESCENT PLAZA LLC, a Delaware limited liability company


PACESETTER/RAMAPO ASSOCIATES, a New York limited partnership
By:
Acadia Pacesetter LLC, its General Partner



ACADIA PACESETTER LLC, a Delaware limited liability company


RD ELMWOOD ASSOCIATES, L.P., a Delaware limited partnership
By:
Acadia Elmwood Park LLC, its General Partner



ACADIA ELMWOOD PARK LLC, a Delaware limited liability company


ROOSEVELT GALLERIA LLC, a Delaware limited liability company


ACADIA 56 EAST WALTON LLC, a Delaware limited liability company


ACADIA SECOND CITY 843-45 WEST ARMITAGE LLC, a Delaware limited liability
company


ACADIA SECOND CITY 1521 WEST BELMONT LLC, a Delaware limited liability company


ACADIA SECOND CITY 2206-08 NORTH HALSTEAD LLC, a Delaware limited liability
company


ACADIA SECOND CITY 2633 NORTH HALSTEAD LLC, a Delaware limited liability company


HEATHCOTE ASSOCIATES, L.P., a New York limited partnership
By:
Acadia Heathcote LLC, its General Partner



ACADIA HEATHCOTE LLC, a Delaware limited liability company


152-154 SPRING STREET RETAIL LLC, a Delaware limited liability company





--------------------------------------------------------------------------------







ACADIA 152-154 SPRING STREET RETAIL LLC, a Delaware limited liability company


165 NEWBURY STREET OWNER LLC, a Delaware limited liability company
By: /s/ Jason Blacksberg    
Name: Jason Blacksberg
Title: Senior Vice President
on behalf of the 62 entities listed above


bank of america, n.a., as Administrative Agent


By: /s/ K. Goldner    
Name: K. Goldner
Title: Vice President


bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender


By: /s/ K. Goldner    
Name: K. Goldner
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Denise Smyth    
Name: Denise Smyth
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Matthew Ricketts    
Name: Matthew Ricketts
Title: Managing Director
TD BANK, N.A., as a Lender







--------------------------------------------------------------------------------





By: /s/ Jonathan Asta    
Name: Jonathan Asta
Title: Vice President









--------------------------------------------------------------------------------








SCHEDULE 1.01A
Excluded Debt Properties




Property
Address
Owner
Brandywine Condominium LLC at the Brandywine Town Center
5100-5371 Brandywine Parkway
Wilmington, DE 19803
Brandywine Condominium LLC
Brandywine Holdings LLC at the Brandywine Town Center
2001-6200 Brandywine Parkway
Wilmington, DE 19803
Brandywine Holdings LLC



SCHEDULE 1.01B
EXISTING LETTERS OF CREDIT








Applicant
L/c NO.
Amount
IssUE DATE
ExpIRATION DATE
BenEFICIARY
Acadia 161st Street LLC
68095700
$15,000,000.00
March 28, 2013
December 1, 2016 (auto-extends)
 Capital One, N.A.
Albee Development LLC
68090148
$2,500,000.00
March 4, 2013
December 1, 2016 (auto-extends)
New York City Transit Authority



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Revolving Credit Commitment
Applicable Percentage (Revolving Credit Facility)
Term
Commitment
Applicable Percentage
(Term Facility)
Bank of America, N.A.
$45,000,000
30.000000000%
$45,000,000
30.000000000%
PNC Bank, National Association
$37,500,000
25.000000000%
$37,500,000
25.000000000%
Wells Fargo Bank, National Association
$37,500,000
25.000000000%
$37,500,000
25.000000000%
TD Bank, N.A.
$30,000,000
20.000000000%
$30,000,000
20.000000000%
 
 
 
 
 
Total
$150,000,000
100.000000000%
$150,000,000
100.000000000%












--------------------------------------------------------------------------------





SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
NONE


SCHEDULE 5.13


SUBSIDIARIES;
JURISDICTION OF INCORPORATION/ORGANIZATION
AND PRINCIPAL PLACE OF BUSINESS




Part (a).    Subsidiaries.


(see attached)










SCHEDULE 5.13 - Part (b)
 
 
 
 
 
LOAN PARTIES
LOCATION
OF
PROPERTY
JURISDICTION
OF
INCORP/ORG
STATE OF QUALIFICATION
PRINCIPAL PLACE OF BUSINESS
 
 
 
 
 
Acadia Realty Trust
 
MD
NJ/NY/PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Realty Limited Partnership
Plaza 422
801 E. Walnut Street at corner of 8th Street
Lebanon, PA 17042


Route 6 Mall
Route 6
Honesdale, PA 18431
DE
NJ/NY/PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 1520 Milwaukee Avenue LLC
1520 N. Milwaukee Avenue
Chicago, IL 60622
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 28 Jericho Turnpike LLC
28 Jericho Turnpike
Westbury, NY 11753
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 2914 Third Avenue LLC
2914-2916 Third Avenue
Bronx, NY 10455
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 5-7 East 17th Street LLC
5-7 East 17th Street & 10 East 18th Street
New York, NY 10003
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580






--------------------------------------------------------------------------------





Acadia 83 Spring Street LLC
83 Spring Street, Unit No. 1F
New York, NY 10012
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Bartow Avenue, LLC
2829 Edson Avenue
Bronx, NY 10469
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Chestnut LLC
8400 Germantown Avenue
8625-39 Germantown Avenue
Philadelphia, PA 19118
DE
PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Gold Coast LLC
841 W. Armitage Avenue
Chicago, IL 60614


2731 N. Clark Street
Chicago, IL 60614


2140 N. Clybourn Avenue
Chicago, IL 60614


853 W. Armitage Avenue
Chicago, IL 60614


2299 N. Clybourn Avenue
Chicago, IL 60614
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Mad River Property LLC
2717 Miamisburg-Centerville Road
Dayton, OH 45459
DE
OH
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Mercer Street LLC
15 Mercer Street
New York, NY 10013
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Rush Walton LLC
930 North Rush Street
Chicago, IL 60611
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Town Line, LLC
Town Line Plaza
80 Town Line Road
Rocky Hill, CT 06067
CT
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia West 54th Street LLC
200 West 54th Street
New York, NY 10019
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia West Shore Expressway LLC
145 East Service Road
Staten Island, NY 10314
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Mark Plaza Fifty L.P.
Mark Plaza
Route 11, S. Wyoming Avenue
Edwardsville, PA 18704
PA
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Mark Plaza LLC
Mark Plaza
Route 11, S. Wyoming Avenue
Edwardsville, PA 18704
DE
PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580






--------------------------------------------------------------------------------





RD Abington Associates Limited Partnership
Abington Towne Center
1494 Old York Road
Abington, PA 19001
DE
PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
RD Absecon Associates, L.P.
Marketplace of Absecon
674 White Horse Pike
Absecon, NJ 08201
DE
NJ
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Absecon LLC
Marketplace of Absecon
674 White Horse Pike
Absecon, NJ 08201
DE
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
RD Bloomfield Associates Limited Partnership
Bloomfield Town Square
2257 South Telegraph Road
Bloomfield, MI 48302
DE
MI
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
RD Hobson Associates, L.P.
Hobson West Plaza
931 & 967 W. 75th Street
Naperville, IL 60540
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Mark Twelve Associates, LP
Hobson West Plaza
931 & 967 W. 75th Street
Naperville, IL 60540
PA
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Hobson LLC
Hobson West Plaza
931 & 967 W. 75th Street
Naperville, IL 60540
DE
PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
RD Methuen Associates Limited Partnership
Methuen Shopping Center
90 Pleasant Valley Street
Methuen, MA 01844
MA
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Property Holdings, LLC
 
DE
IL/NY/MA/PA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 181 Main Street LLC
181-185 Main Street
Westport, CT
DE
CT
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580






--------------------------------------------------------------------------------





Acadia Chicago LLC
50-54 E. Walton Street
Chicago, IL 60611


662-664 W. Diversey Parkway
Chicago, IL


837 W. Armitage Avenue
Chicago, IL 60614


823 W. Armitage Avenue
Chicago, IL 60614


851 W. Armitage Avenue
Chicago, IL 60614


1234-1248 W. Belmont Avenue
Chicago, IL 60657


819 W. Armitage Avenue
Chicago, IL 60614
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Connecticut Avenue LLC
1739053 & 1801-03 Connecticut Avenue, NW
Washington, DC
DE
DC
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
8-12 East Walton LLC
8-12 East Walton Street
Chicago, IL 60611
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
RD Branch Associates, L.P.
126 East Main Street
Smithtown, New York 11787
NY
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia West Diversey LLC
651-671 West Diversey Parkway
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
868 Broadway LLC
868 Broadway
New York, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
120 West Broadway LLC
120 West Broadway
New York, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
11 East Walton LLC
11 E. Walton
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
865 West North Avenue LLC
865 West North Ave
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
61 Main Street Owner LLC
61 Main Street
Westport, CT
DE
CT
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
252-264 Greenwich Avenue Retail LLC
252-264 Greenwich Avenue
Greenwich, CT
DE
CT
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580






--------------------------------------------------------------------------------





2520 Flatbush Avenue LLC
2520 Flatbush Avenue
Brooklyn, NY
DE
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Clark-Diversey LLC
Clark Street & Diversey Parkway
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia New Loudon LLC
873 New Loudon Road
Latham, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
131-135 Prince Street LLC
131 Prince Street
New York, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
201 Needham Street Owner LLC
201 Needham Street
Newton, MA
DE
MA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Shops at Grand Avenue LLC
74-25 Grand Avenue
Queens, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
2675 Geary Boulevard LP
2675 Geary Boulevard
San Francisco, CA
DE
CA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
2675 City Center Partner LLC
2675 Geary Boulevard
San Francisco, CA
DE
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
RD Elmwood Associates, L.P.
100 Broadway (Rt. 4)
Elmwood Park,
New Jersey
DE
NJ
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Elmwood Park LLC
100 Broadway (Rt. 4)
Elmwood Park,
New Jersey
DE
NJ
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Pacesetter/
Ramapo Associates
1581 U.S. Route 202
Pomona, NY
NY
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Pacesetter LLC
1581 U.S. Route 202
Pomona, NY
DE
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Naamans Road LLC
5325, 5327 and 5333 Concord Pike, Brandywine 100, DE
DE
N/A
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Crescent Plaza LLC
715 Crescent Street, Brockton, MA
DE
MA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Roosevelt Galleria LLC
601, 603-605 & 611-633 West Roosevelt Road, Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 56 East Walton LLC
56 East Walton
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Second City 843-45 West Armitage LLC
843-845 W. Armitage
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Second City 1521 West Belmont LLC
1521-1525 W. Belmont, Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580






--------------------------------------------------------------------------------





Acadia Second City 2206-08 North Halstead LLC
2206-2208 N. Halstead, Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Second City 2633 North Halstead LLC
2633 N. Halsted
Chicago, IL
DE
IL
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Heathcote Associates, L.P.
Gateway Shopping Center
516 Shelburne Street
South Burlington, VT
NY
VT
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia Heathcote LLC
Gateway Shopping Center
516 Shelburne Street
South Burlington, VT
DE
VT
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
152-154 Spring Street Retail LLC
152-154 Spring Street
New York, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
Acadia 152-154 Spring Street Retail LLC
152-154 Spring Street
New York, NY
DE
NY
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580
165 Newbury Street Owner LLC
165 Newbury Street, Boston, MA
DE
MA
411 Theodore Fremd Ave, Ste. 300, Rye, NY 10580



SCHEDULE 11.02
administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES


BORROWER:


Acadia Realty Limited Partnership
411 Theodore Fremd Ave, Ste. 300
Rye, NY 10580
Attention: Jonathan Grisham
Telephone: 914-288-8142
Facsimile: 914-288-2142
Electronic Mail: jgrisham@acadiarealty.com
Website Address: http://www.acadiarealty.com/
Taxpayer Identification Number: 23-2724653


ADMINISTRATIVE AGENT:


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
One Bryan Tower, 35th Floor
Mail Code: NY1-100-35-03





--------------------------------------------------------------------------------





New York, NY 10036
Attention: Jeremiah Adegbola
Telephone: 646-855-2581
Facsimile: N/A
Electronic Mail: jeremiah.adegbola@baml.com
Account No.: 1367011723000
Ref: Acadia Realty Limited Partnership
ABA#: 026009593


Financial Reports and Legal Documents:


Bank of America, N.A.
One Bryan Tower, 35th Floor
Mail Code: NY1-100-35-07
New York, NY 10036
Attention: Jeffrey L. Phelps
Telephone: 646-743-0619
Facsimile: 404-260-9899
Electronic Mail: jeffrey.l.phelps@baml.com


Other Notices as Administrative Agent:


Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-19
Dallas, TX 75202
Attention: Henry Pennell
Telephone: 214-209-1226
Facsimile: 214-290-9448
Electronic Mail: henry.pennell@baml.com


L/C ISSUER:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael A. Grizzanti
Telephone: 570-496-9621
Facsimile: 800-755-8743
Electronic Mail: michael.a.grizzanti@baml.com






SWING LINE LENDER:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):







--------------------------------------------------------------------------------





Bank of America, N.A.
One Bryan Tower, 35th Floor
Mail Code: NY1-100-35-03
New York, NY 10036
Attention: Jeremiah Adegbola
Telephone: 646-855-2581
Facsimile: N/A
Electronic Mail: jeremiah.adegbola@baml.com
Account No.: 1367011723000
Ref: Acadia Realty Limited Partnership
ABA#: 026009593










Guarantor Taxpayer Identification Numbers:


Guarantor Name
Taxpayer Identification Number
 
 
Acadia Realty Trust
23-2715194
Acadia 1520 Milwaukee Avenue LLC
23-2724653
Acadia 28 Jericho Turnpike LLC
23-2724653
Acadia 2914 Third Avenue LLC
23-2724653
Acadia 5-7 East 17th Street LLC
23-2724653
Acadia 83 Spring Street LLC
23-2724653
Acadia Bartow Avenue, LLC
11-3637036
Acadia Chestnut LLC
23-2724653
Acadia Gold Coast LLC
23-2724653
Acadia Mad River Property LLC
23-2724653
Acadia Mercer Street LLC
23-2724653
Acadia Rush Walton LLC
23-2724653
Acadia Town Line, LLC
23-2724653
Acadia West 54th Street LLC
23-2724653
Acadia West Shore Expressway LLC
23-2724653
Mark Plaza Fifty L.P.
23-2724653
Acadia Mark Plaza LLC
23-2724653
RD Abington Associates Limited Partnership
23-2724653
RD Absecon Associates, L.P.
23-2724653
Acadia Absecon LLC
23-2724653
RD Bloomfield Associates Limited Partnership
23-2724653
RD Hobson Associates, L.P.
23-2724653
Mark Twelve Associates, LP
23-2724653
Acadia Hobson LLC
23-2724653
RD Methuen Associates Limited Partnership
23-2724653
Acadia Property Holdings, LLC
23-2724653
Acadia 181 Main Street LLC
23-2724653
Acadia Chicago LLC
45-4354032






--------------------------------------------------------------------------------





Acadia Connecticut Avenue LLC
23-2724653
8-12 East Walton LLC
23-2724653
RD Branch Associates, L.P.
23-2724653
Acadia West Diversey LLC
23-2724653
868 Broadway LLC
23‐2724653
120 West Broadway LLC
23‐2724653
11 East Walton LLC
23‐2724653
865 West North Avenue LLC
23‐2724653
61 Main Street Owner LLC
23‐2724653
252-264 Greenwich Avenue Retail LLC
23‐2724653
2520 Flatbush Avenue LLC
23-2724653
Acadia Clark-Diversey LLC
23-2724653
Acadia New Loudon LLC
23-2724653
131-135 Prince Street LLC
23-2724653
201 Needham Street Owner LLC
23-2724653
Shops at Grand Avenue LLC
23-2724653
2675 Geary Boulevard LP
23-2724653
2675 City Center Partner LLC
23-2724653
Acadia Crescent Plaza LLC
23-2724653
Acadia Naamans Road LLC
20-3688603
Pacesetter/Ramapo Associates
23-2724653
Acadia Pacesetter LLC
23-2724653
RD Elmwood Associates, L.P.
23-2724653
Acadia Elmwood Park LLC
23-2724653
Roosevelt Galleria LLC
12-2724653
Acadia 56 East Walton LLC
23-2724653
Acadia Second City 843-45 West Armitage LLC
23-2724653
Acadia Second City 1521 West Belmont LLC
23-2724653
Acadia Second City 2206-08 North Halstead LLC
23-2724653
Acadia Second City 2633 North Halstead LLC
23-2724653
Heathcote Associates, L.P.
23-2724653
Acadia Heathcote LLC
23-2724653
152-154 Spring Street Retail LLC
46-5119835
Acadia 152-154 Spring Street Retail LLC
23-2724653
165 Newbury Street Owner LLC
23-2724653










--------------------------------------------------------------------------------







EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Acadia Realty Limited Partnership, a
Delaware limited partnership (the “Borrower”), Acadia Realty Trust, a Maryland
real estate investment trust and certain subsidiaries of the Borrower from time
to time party thereto, as guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned hereby requests (select one):
A Borrowing of Revolving Credit Loans    
A Borrowing of Term Loans    
A conversion or continuation of Loans
1.    On      (a Business Day).
2.    In the amount of $    .
3.    Comprised of         .
[Type of Committed Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of      months.
The Committed Borrowing, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (d) of the Agreement have been satisfied on and as of
the date of the proposed Credit Extension.
ACADIA REALTY LIMITED PARTNERSHIP
By:
ACADIA REALTY TRUST, its General Partner



By:     
Name:     
Title:    







--------------------------------------------------------------------------------









EXHIBIT B


FORM OF swing line loan NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Acadia Realty Limited Partnership, a
Delaware limited partnership (the “Borrower”), Acadia Realty Trust, a Maryland
real estate investment trust and certain subsidiaries of the Borrower from time
to time party thereto, as guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of $    .
The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (d) of the Agreement have been satisfied on and as of
the date of the proposed Credit Extension.
ACADIA REALTY LIMITED PARTNERSHIP
By:
ACADIA REALTY TRUST, its General Partner



By:     
Name:     
Title:    







--------------------------------------------------------------------------------







EXHIBIT C-1


FORM OF REVOLVING CREDIT NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan [and Swing Line Loan] from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of June
27, 2016 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan [and Swing Line Loan] from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. [Except as otherwise provided in Section 2.04(f)
of the Agreement with respect to Swing Line Loans, a][A]ll payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans [and Swing Line Loans] made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
This REVOLVING CREDIT NOTE and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this REVOLVING CREDIT NOTE and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
NEW yORK.


IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.
ACADIA REALTY LIMITED PARTNERSHIP
By:
ACADIA REALTY TRUST, its General Partner






--------------------------------------------------------------------------------







By:     
Name:     
Title:    


LoanS AND PAYMENTS with respect thereto


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT C-2


FORM OF TERM NOTE
        
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of June 27, 2016 (as amended, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Term Loan made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
This TERM NOTE and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
TERM NOTE and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of NEW yORK.
IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized officer as of the date first above written.
ACADIA REALTY LIMITED PARTNERSHIP
By:
ACADIA REALTY TRUST, its General Partner



By:     
Name:     
Title:    





--------------------------------------------------------------------------------







LoanS AND PAYMENTS with respect thereto


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT D
form of COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Acadia Realty Limited Partnership, a
Delaware limited partnership (the “Borrower”), Acadia Realty Trust, a Maryland
real estate investment trust (the “REIT”) and certain subsidiaries of the
Borrower from time to time party thereto, as guarantors, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the chief executive officer, chief financial officer, treasurer or
controller of the REIT, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the REIT,
and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Loan Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the REIT
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Loan Parties have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the REIT
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the REIT and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by such financial
statements.
3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all of their Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--





--------------------------------------------------------------------------------





[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Loan Parties contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
,         .
ACADIA REALTY TRUST


By:     
Name:     
Title:     
For the Quarter/Year ended ___________________(“Statement Date”)





--------------------------------------------------------------------------------





SCHEDULE 1
to the Compliance Certificate


(see attached)













--------------------------------------------------------------------------------





EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, amended and restated or otherwise modified in accordance with
its terms, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]







--------------------------------------------------------------------------------





3.    Borrower:    Acadia Realty Limited Partnership


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Credit Agreement, dated as of June 27, 2016, among Acadia
Realty Limited Partnership, a Delaware limited partnership (the “Borrower”),
Acadia Realty Trust, a Maryland real estate investment trust and certain
subsidiaries of the Borrower from time to time party thereto, as guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender



6.    Assigned Interest[s]:








Assignor[s] List each Assignor, as appropriate.






Assignee[s] List each Assignee and, if available, its market entity identifier,
as appropriate.
Facility Assigned Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Term Loan Commitment”, etc.)
Aggregate
Amount of
Commitment
for all Lenders Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.


Amount of
Commitment Assigned


Percentage
Assigned of
Commitment Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
 
 
 
 
 
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%
 
 
 
$________________
$_________
____________%

[7.Trade Date:__________________] To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).
[NAME OF ASSIGNOR]


By: _____________________________


[NAME OF ASSIGNOR]


By: _____________________________


Title:


ASSIGNEE[S] Add additional signature blocks as needed. Include both Fund/Pension
Plan and manager making the trade (if applicable).





--------------------------------------------------------------------------------





[NAME OF ASSIGNEE]


By: _____________________________
Title:




[NAME OF ASSIGNEE]


By: _____________________________
Title:




[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:] To be added only if the consent of the L/C Issuer is required by
the terms of the Credit Agreement.


BANK OF AMERICA, N.A., as
L/C Issuer


By: _________________________________
Title:


[Consented to:] To be added only if the consent of the Swing Line Lender is
required by the terms of the Credit Agreement.


BANK OF AMERICA, N.A., as
Swing Line Lender


By: _________________________________
Title:


[Consented to:] To be added only if the consent of the Borrower is required by
the terms of the Credit Agreement.


ACADIA REALTY LIMITED PARTNERSHIP


By:    ACADIA REALTY TRUST,
its General Partner


By: _________________________________
Title:





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01(a) or (b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.











--------------------------------------------------------------------------------





EXHIBIT E-2




FORM OF ADMINISTRATIVE QUESTIONNAIRE




(see attached)





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





EXHIBIT F


FORM OF AVAILABILITY CERTIFICATE
Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Acadia Realty Limited Partnership, a
Delaware limited partnership (the “Borrower”), Acadia Realty Trust, a Maryland
real estate investment trust and certain subsidiaries of the Borrower from time
to time party thereto, as guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned Responsible Officer of the Borrower hereby certifies that as of
the date hereof he/she is the ________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Availability
Certificate to the Administrative Agent and the Lenders in his/her capacity as a
Responsible Officer of the Borrower (and not in any individual capacity), and
that the amounts and calculations set forth on the attached Schedule I reflect
Availability as of __________________________ (the “Calculation Date”).
The undersigned further certifies in his capacity as a Responsible Officer of
the Borrower (and not in any individual capacity) that (i) on the date hereof,
each of the Properties included in the Borrowing Base satisfies each of the
criteria set forth in the definition of “Unencumbered Property” in the
Agreement, (ii) Schedule I sets forth, among other things, a calculation of the
Net Operating Income of each of the Unencumbered Properties included in the
calculation of the Borrowing Base Amount as of the Calculation Date as a
percentage of the aggregate Net Operating Income of all Unencumbered Properties
as of the Calculation Date and (iii) Schedule I sets forth, among other things,
a calculation of the aggregate Net Operating Income of Unencumbered Properties
subject to Eligible Ground Leases as of the Calculation Date as a percentage of
the aggregate Net Operating Income of all Unencumbered Properties as of the
Calculation Date.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________ __, __________.
ACADIA REALTY LIMITED PARTNERSHIP
By:
ACADIA REALTY TRUST, its General Partner



By:     
Name:     
Title:     









--------------------------------------------------------------------------------





SCHEDULE I
to Availability Certificate
(see attached)









--------------------------------------------------------------------------------





EXHIBIT G




form of joinder agreement


JOINDER AGREEMENT, dated as of __________________, 20___ (this “Joinder
Agreement”), made by the Subsidiary[ies] of Acadia Realty Limited Partnership
(together with its permitted successors and assigns, the “Borrower”) signatory
hereto ([each] a “New Subsidiary Guarantor”) and Acadia Realty Trust, a Maryland
real estate investment trust (the “REIT”), in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders referred to in that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the REIT, certain
Subsidiaries of the Borrower identified therein, the Lenders party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


W I T N E S S E T H:


WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12 of the
Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1. [The][Each] New Subsidiary Guarantor, hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to:


(a)join the Credit Agreement as a Guarantor, as indicated with its signature
below; and
(b)be bound by all terms, covenants, agreements and acknowledgments attributable
to a Guarantor in the Credit Agreement and to perform all obligations and duties
required of it by the Credit Agreement, in each case, to the same extent it
would have been bound or obligated if it had been a signatory to the Credit
Agreement on the date of the Credit Agreement.
2. [The][Each] New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Credit Parties that this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms. [The][Each] New Subsidiary Guarantor further represents and warrants
that the representations and warranties contained in Article V of the Credit
Agreement as they relate to such New Subsidiary Guarantor or which are contained
in any certificate furnished by or on behalf of such New Subsidiary Guarantor
are true and correct on the date hereof.


3. The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Subsidiary Guarantor is set forth in Annex I to this Joinder
Agreement. All of the outstanding Equity Interests in the New Subsidiary
Guarantor[s] have been validly issued, are fully paid and nonassessable and are
owned by one or more Loan Parties [or other New Subsidiary Guarantors] in the
amounts specified on Annex I free and clear of all Liens.







--------------------------------------------------------------------------------





4. This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


5. Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.


6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.




[NEW SUBSIDIARY GUARANTOR[S]],
as [the][a] New Subsidiary Guarantor




By:__________________________
Name:
Title:




                        
ACADIA REALTY LIMITED PARTNERSHIP,
as the Borrower


By:    ACADIA REALTY TRUST,
its General Partner




By:__________________________
Name:
Title:


                        
ACADIA REALTY TRUST,
as a Guarantor




By:__________________________
Name:
                     Title:




                    




ACKNOWLEDGED AND AGREED TO:


BANK OF AMERICA, N.A.,





--------------------------------------------------------------------------------





as Administrative Agent




By:_________________________
Name:
Title:









--------------------------------------------------------------------------------





EXHIBIT H-1


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Acadia Realty
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___







--------------------------------------------------------------------------------





EXHIBIT H-2


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Acadia Realty
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___







--------------------------------------------------------------------------------





EXHIBIT H-3


Form of
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Acadia Realty
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___









--------------------------------------------------------------------------------





EXHIBIT H-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of June 27, 2016
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Acadia Realty
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___







--------------------------------------------------------------------------------





exhibit I


FORM OF SOLVENCY CERTIFICATE




I, the undersigned chief financial officer of ACADIA REALTY TRUST, a Maryland
real estate investment trust (the “REIT”), DO HEREBY CERTIFY on behalf of the
Loan Parties that:
1.    This certificate is furnished pursuant to Section 4.01(a)(viii) of the
Credit Agreement (as in effect on the date of this certificate; the capitalized
terms defined therein being used herein as therein defined) dated as of June 27,
2016 among Acadia Realty Limited Partnership, a Delaware limited partnership
(the “Borrower”), the REIT and certain subsidiaries of the Borrower from time to
time party thereto, as guarantors, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender (as from time to time in effect, the “Credit Agreement”).
2.    After giving effect to the transactions to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) is greater than the total amount
of liabilities, including contingent liabilities, of such Loan Party, (b) the
present fair salable value of the assets of each Loan Party (individually and on
a consolidated basis with its Subsidiaries) is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) does not intend to, and does not believe it will,
incur debts or liabilities beyond its ability to pay such debts and liabilities
as they mature, (d) each Loan Party (individually and on a consolidated basis
with its Subsidiaries) is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which its property would
constitute an unreasonably small capital, and (e) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
June ___, 2016.
ACADIA REALTY TRUST


By:            __________________
Name:    
Title:    







--------------------------------------------------------------------------------





EXHIBIT J


Effective Date: ______________________, 20___
Page _____ of _____








BORROWER’S INSTRUCTION CERTIFICATE
Certificate of Authority, Incumbency and Specimen Signatures
I, [NAME OF AUTHORIZED SIGNATORY], a recent incumbency certificate must be on
file for the authorized signatory signing this certificate the authorized
signatory of ACADIA REALTY LIMITED PARTNERSHIP, (“Borrower”), which said
Borrower has executed a certain CREDIT AGREEMENT dated June 27, 2016, with Bank
of America, N.A., as Administrative Agent (“Bank”), in the original maximum
principal amount of $300,000,000 (“Loan Agreement”), and do hereby certify that
the Authorized Signers and Authorized Persons whose names, titles and signatures
appear in Sections I and II below are authorized to act on behalf of Borrower
for the specified purposes indicated below.


Section I - General Authorization.


Any one (1) of the Authorized Signers, indicated below, is authorized to act on
behalf of Borrower for all purposes including, but not limited to obtaining any
and all information pertaining to the Loan, requesting any action under the Loan
Documents, providing any certificates on behalf of Borrower, and appointing and
changing Authorized Persons below. All persons who signed the Loan Agreement on
behalf of Borrower must sign in this Section I acknowledging their agreement
with the below listed Authorized Persons.
Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Section II - Draw Requests for Loan Proceeds Authorization.


Any one (1) of the Authorized Persons, indicated below, is authorized to act on
behalf of Borrower in providing draw requests and requesting disbursements of
Loan proceeds.
 Name
Title
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



I further certify that the specimen signatures set forth above in Sections I and
II, next to each name are the true and genuine signatures of such persons, and
Bank may conclusively rely on the accuracy, genuineness, and good faith of any
written, oral or electronic communication from any of the above listed
individuals, for the specified purposes so stated. Bank may rely on this





--------------------------------------------------------------------------------





Borrower’s Instruction Certificate until written notice is received by Bank,
revoking the authorizations in Sections I and II and/or replacing this with a
new Borrower’s Instruction Certificate, and such notice shall be effective not
sooner than five (5) Business Days following receipt thereof.




IN WITNESS WHEREOF, I have hereunto signed my name this _________ day of
_______________, 20___.


_______________________ ________________________ ________________
________________ (Printed Name) (Signature) (Title) (Phone Number)







--------------------------------------------------------------------------------





EXHIBIT K





--------------------------------------------------------------------------------



Effective Date: ______________________, 20___
Page _____ of _____


Borrower Remittance Instructions
I, [NAME OF AUTHORIZED SIGNATORY], a recent incumbency certificate must be on
file for the authorized signatory signing this certificate the authorized
signatory of [NAME(S) OF BORROWER(S)] (the “Borrower”), which said Borrower has
executed a certain CREDIT AGREEMENT dated as of June 27, 2016, with Bank of
America, N.A., as Administrative Agent (“Bank”), in the original maximum
principal amount of $300,000,000 (“Loan Agreement”), do hereby certify that the
following represents Borrower’s remittance instructions.


Bank is hereby instructed to use the following instructions as directed by
Borrower for either disbursement of Loan proceeds or debit of Loan payments:


Account Name:                    
Account Number:                    
Bank Name:                        
City & State:                        
ABA #:                        
Check one of the following:
I certify that the above-referenced account is owned by Borrower.
I certify that the above-referenced account is owned by a title company, escrow
company or other closing agent directed and authorized by Borrower to receive
Loan proceeds.
I certify that the above-referenced account (“Account”) is owned by Borrower.
Borrower agrees that scheduled payments on the Loan will be deducted
automatically on their due dates from the Account. Bank is hereby authorized to
apply the amounts so debited to Borrower’s obligations under the Loan.
Notwithstanding the foregoing, Bank will not automatically deduct the principal
payment at maturity from the Account. Bank will debit the Account on the dates
the payments become due. If a due date does not fall on a Business Day, Bank
will debit the Account on the first Business Day following the due date. If
there are insufficient funds in the Account on the date Bank enters any debit
authorized hereby, without limiting Bank’s other remedies in such an event, the
debit will be reversed in whole or in part, in Bank’s sole and absolute
discretion, and such amount not debited shall be deemed to be unpaid and shall
be immediately due and payable in accordance with the terms of the Loan.
Bank may rely on these instructions until written notice is received by Bank,
revoking these instructions and/or replacing this with new Borrower Remittance
Instructions, and such notice shall be effective not sooner than five (5)
Business Days following receipt thereof.


ACADIA REALTY LIMITED PARTNERSHIP


By: ACADIA REALTY TRUST, its General Partner


By:_________________________________
Name:_______________________________
Title:________________________________
Date:________________________________







